Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT AND WAIVER TO

CREDIT AGREEMENT

SECOND AMENDMENT AND WAIVER, dated as of August 1, 2012 (this “Amendment”), to
that certain Credit Agreement, dated as of May 2, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing prior to the date
hereof, the “Credit Agreement”), among Corporate Property Associates 16 - Global
Incorporated, a Maryland corporation (the “REIT”), CPA 16 LLC, a Delaware
limited liability company (the “Operating Partnership”), CPA 16 Merger Sub Inc.,
a Maryland corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

WHEREAS, the Borrower has requested that the Credit Agreement and the Guaranty
Agreement be modified as herein set forth to provide for, among other things, a
reduction in the amount of the facility, an extension of the maturity of the
facility and the making of Loans and the issuance of Letters of Credit in
currencies other than Dollars;

WHEREAS, the Borrower has informed the Administrative Agent that it wishes to
have (i) BSL CALDWELL (NC) LLC, CBS (PA) QRS 14-12, INC. and PARTS (DE) QRS
14-90, INC. execute a joinder agreement to the Guaranty Agreement and become
Subsidiary Guarantors and to include, as additional Investment Properties in the
Borrowing Pool, the Investment Properties owned by such Affiliated Investors
(the “Addition Transactions”) and (ii) AFD (KV) LLC, APPLIED FOUR (DE) QRS
14-75, INC., ASSEMBLY (MD), BP(IL)GP QRS 14-97, INC., BP(IL) L.P., BP(IL) TRUST,
COLD (DE) QRS 12-50, INC., CTS(IN) QRS 12-63, INC., DYNE (DE) LP, FIT(TX)GP QRS
12-60, INC., FIT(TX) LP, FIT(TX) TRUST, GERB (CT) QRS 14-73, INC., HOTEL (MN)
QRS 16-84, INC., HOTEL OPERATOR (MN) TRS 16-87, INC., KSM LIVINGSTON (NJ) QRS
16-76, INC., LPORT 2 (WA) QRS 16-147, INC., META (CA) QRS 14-6, INC., METAL (DE)
QRS 14-67, INC., SHO LANDLORD (FL) QRS 16-104, INC., STORAGE (DE) QRS 14-23,
INC., and VANG (IN) LLC, released from its obligations under the Guaranty
Agreement effective as of the Effective Date (as hereinafter defined) and remove
from the Borrowing Pool each Investment Property owned by such Affiliated
Investors (the “Removal Transactions”) and, in connection therewith, has
requested that the Lenders waive the delivery requirements under Section 2.18(b)
and (d) of the Credit Agreement and Section 8 of the Guaranty Agreement solely
to the extent that such Sections would require the Borrower to delivery any
notices or certificates prior to the Effective Date; and

WHEREAS, the Borrower has informed the Administrative Agent that (i) each of BB
11 (MD), BB 12 (MD), LEARN GP (PA) QRS 14-88 INC., NCE (OH) LLC, PET 14 (MD),
PRODUCT (OH) QRS 14-64, INC., and TEACH (PA) (each an “Additional Releasee” and,
collectively, the “Additional Releasees”) (a) was an owner of, or holds Equity
Interests in one or more entities that were owners of, Investment Properties
which were not in the Borrowing Pool and have been Disposed of, prior to the
date hereof, in compliance with the requirements of the Credit Agreement (each
such Disposition, a “Final Disposition”), (b) at all times after its applicable
Final Disposition (through and including the date hereof), no Additional
Releasee has owned any assets (other than Equity Interests in an entity that
itself has no assets) and (c) each



--------------------------------------------------------------------------------

Additional Releasee has been dissolved or is in the process of being dissolved,
and (ii) it wishes to have each of the Additional Releasees released from its
obligations under the Guaranty Agreement effective as of the date such
Additional Releasee (or the relevant entity in which such Additional Releasee
holds Equity Interests) Disposed of its Investment Property and, in connection
therewith, has requested that the Lenders waive the delivery requirements under
Section 8 of the Guaranty Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.   Defined Terms.    Unless otherwise specifically defined herein, all
capitalized terms used herein shall have the respective meanings ascribed to
such terms in the Credit Agreement (including the Credit Agreement as amended
pursuant to Section 2 below).

SECTION 2.   Amendment to Credit Agreement.    Subject to all of the terms and
conditions set forth herein, on the Effective Date, the Credit Agreement shall
be, and hereby is, amended to (a) incorporate the changes marked on the copy of
the Credit Agreement attached hereto as Annex I, (b) replace Schedule I to the
Credit Agreement with the Schedule I attached hereto as Annex II, (c) replace
Schedule IV to the Credit Agreement with the Schedule IV attached hereto as
Annex III, (d) add, as Schedule 1.01 to the Credit Agreement, the Schedule 1.01
attached hereto as Annex IV, (e) replace Schedule 2.01 to the Credit Agreement
with the Schedule 2.01 attached hereto as Annex V, (f) replace Exhibit A to the
Credit Agreement with the Exhibit A attached hereto as Annex VI and (g) add, as
Exhibit L to the Credit Agreement, the Exhibit L attached hereto as Annex VII.

SECTION 3.    Amendment to the Guaranty Agreement.    Subject to all of the
terms and conditions set forth herein, on the Effective Date, the Guaranty
Agreement shall be, and hereby is, amended by replacing “five Business Days”
appearing in the proviso at the end of such section with “two Business Days”.

SECTION 4.    Waivers.

(a)      Subject to the satisfaction of the conditions precedent set forth in
Sections 2.18(b) and (d) of the Credit Agreement and delivery of the notice and
certificate required by Section 8 of the Guaranty Agreement on or prior to the
Effective Date, the Majority Lenders hereby waive the delivery requirements
under Section 2.18(b) and (d) of the Credit Agreement and Section 8 of the
Guaranty Agreement solely to the extent that such sections would require the
Borrower to delivery any notices or certificates prior to the Effective Date in
order for the Addition Transactions or the Removal Transactions to become
effective as of the Effective Date.

(b)      In reliance on the representations and warranties of the Borrower set
forth in Section 6(a), effective as of the Effective Date, the Lenders hereby
waive the delivery requirements under Section 8 of the Guaranty Agreement with
respect to the release of the Additional Releasees from their respective
obligations under the Guaranty Agreement and authorize the Administrative Agent
to provide the Borrower, at the sole expense of the Borrower, with written
confirmation of such release, each such release to be deemed to be effective as
of the Final Disposition with respect to such Additional Releasee.

 

2



--------------------------------------------------------------------------------

SECTION 5.  Conditions Precedent.   This Amendment shall become effective on the
date (the “Effective Date”) upon which the following conditions have been
satisfied in full or waived by the Administrative Agent and the Lenders in
writing:

(a)      The Administrative Agent’s receipt of the following, each of which
shall be originals, or e-mail (in a .pdf format) or telecopies (followed
promptly by originals) unless otherwise specified, each dated the Effective Date
(or, in the case of certificates of governmental officials, a recent date before
the Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

   (i)     an executed counterpart of this Amendment duly executed by the
Borrower, the REIT, the Operating Partnership, the Administrative Agent, the L/C
Issuer and each of the Lenders;

 (ii)      an Acknowledgment and Consent, substantially in the form of Exhibit A
attached hereto (the “Acknowledgement and Consent”), duly executed by each
Guarantor;

(iii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower,
REIT and Operating Partnership as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment;

(iv)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Borrower, REIT and Operating
Partnership is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and

(v)      a favorable opinion of Clifford Chance US LLP, as counsel to the
Borrower, REIT and Operating Partnership, addressed to the Administrative Agent
and each Lender, as to such matters concerning the Borrower, REIT and Operating
Partnership and the Amendment and the Credit Agreement (as amended by the
Amendment) as the Administrative Agent may reasonably request;

(b)      all representations and warranties contained in this Amendment and the
Acknowledgement and Consent shall be true and correct;

(c)      all fees required to be paid to the Administrative Agent, any Arranger
and the Lenders on or before the Effective Date shall have been paid; and

 

3



--------------------------------------------------------------------------------

(d)      as of the date all other conditions in this Section 5 are satisfied, no
Default shall have occurred and be continuing and no Material Adverse Effect
shall have occurred.

SECTION 6.    Representations, Warranties and Covenants.

(a)      The Borrower represents, warrants and covenants to the Administrative
Agent and the Lenders that:

 (i)      none of the Additional Releasees has owned any assets (other than
Equity Interests in an entity that itself did not own any assets) since the
Final Disposition applicable to such Additional Releasee through and including
the Effective Date; and

(ii)      as of the Effective Date, each of the Additional Releasees has been
dissolved or will be dissolved, and the Borrower shall not permit any Additional
Releasee, or any entity in which an Additional Releasee owns any Equity
Interests, to own any assets prior to its dissolution (other than such Equity
Interests).

(b)      After giving effect to this Amendment, the Borrower, the REIT and the
Operating Partnership, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct on the date hereof with the same force and effect as if made on such
date (except (i) to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date and (ii) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects as
of such date after giving effect to such qualification). Each of the Borrower,
the REIT and the Operating Partnership represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that:

  (i)      it has the power and authority to execute, deliver and carry out the
terms and provisions of this Amendment and the transactions contemplated hereby
and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Amendment and the transactions
contemplated hereby;

 (ii)      no consent of any Person (including, without limitation, any of its
equity holders or creditors), and no action of, or filing with, any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Amendment;

(iii)      this Amendment has been duly executed and delivered on its behalf by
a duly authorized officer, and each of this Amendment and the Credit Agreement
(as amended by this Amendment) constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally and the exercise of judicial
discretion in accordance with general principles of equity;

 

4



--------------------------------------------------------------------------------

(iv)      no Default has occurred and is continuing;

 (v)      no Material Adverse Effect has occurred; and

(vi)      the execution, delivery and performance of this Amendment and the
performance of the Credit Agreement (as amended by this Amendment) will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries.

SECTION 7.    Costs and Expenses.    The Borrower acknowledges and agrees that
its payment obligations set forth in Section 10.04 of the Credit Agreement
include the costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
any other documentation contemplated hereby (whether or not this Amendment
becomes effective or the transactions contemplated hereby are consummated and
whether or not a Default has occurred or is continuing), including, but not
limited to, the reasonable fees and disbursements of Kaye Scholer LLP, counsel
to the Administrative Agent.

SECTION 8.    Ratification.

(a)      Except as herein agreed, the Credit Agreement and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Borrower, the REIT and the Operating Partnership. Each of the Borrower,
the REIT and the Operating Partnership hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations, and (ii) reaffirms and
admits the validity and enforceability of the Credit Agreement (as amended by
this Amendment) and the other Loan Documents.

(b)      This Amendment shall be limited precisely as written and, except as
expressly provided herein (including Annex I), shall not be deemed (i) to be a
consent granted pursuant to, or a waiver, modification or forbearance of, any
term or condition of the Credit Agreement or any of the instruments or
agreements referred to therein or a waiver of any Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.

SECTION 9.    Waivers; Amendments.      Neither this Amendment, nor any
provision hereof, may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Required Lenders.

SECTION 10. References.    From and after the Effective Date, all references to
the “Credit Agreement”, “Guaranty Agreement”, “thereunder”, “thereof” or words
of like import

 

5



--------------------------------------------------------------------------------

in the Credit Agreement or any other Loan Document and the other documents and
instruments delivered pursuant to or in connection therewith shall mean and be a
reference to the Credit Agreement or the Guaranty Agreement, as applicable, as
modified hereby and as it may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 11.  Counterparts.  This Amendment may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

SECTION 12.  Successors and Assigns.    The provisions of this Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

SECTION 13.  Severability.    If any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

SECTION 14.  Governing Law.    THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 15.  Headings.    Section headings in this Amendment are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Amendment.

[The remainder of this page left blank intentionally]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

CPA 16 MERGER SUB INC.,   as Borrower   By:  

/s/ Jeffrey Zomback

   

 

  Name:   Jeffrey Zomback   Title:   Treasurer  

 

CPA 16 LLC, as a Parent Guarantor By:   CORPORATE PROPERTY ASSOCIATES 16 –
GLOBAL INCORPORATED, as its managing member By:  

/s/ Jeffrey Zomback

     

 

Title:    Treasurer  

 

CORPORATE PROPERTY ASSOCIATES 16 – GLOBAL INCORPORATED,   as a Parent Guarantor
  By:  

 /s/ Jeffrey Zomback

   

 

  Name:   Jeffrey Zomback     Title:   Treasurer  

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Eyal Namordi

Name:   Eyal Namordi Title:    Senior Vice President

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Eyal Namordi

Name:   Eyal Namordi Title:    Senior Vice President

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ William E. Schachat

Name:   William E. Schachat Title:    Senior Credit Banker

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

/s/ Donald Woods

Name:   Donald Woods Title:    Senior Vice President

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brian P. Kelly

Name:   Brian P. Kelly Title:    Senior Vice President

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Anthony A. Filorimo

Name:   Anthony A. Filorimo Title:    Senior Vice President

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Carol Murray

Name:    Carol Murray Title:   Managing Director

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Frederick H. Denecke

Name:    Frederick H. Denecke Title:   Vice President

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Charles Weddell

Name:    Charles Weddell Title:   Vice President

 

[Signature Page to CPA Second Amendment]



--------------------------------------------------------------------------------

ANNEX I

to Second Amendment to

Credit Agreement

ANNEX I

CREDIT AGREEMENT

(See attached)



--------------------------------------------------------------------------------

 

 

 

CREDIT AGREEMENT

Dated as of May 2, 2011

among

CPA 16 MERGER SUB INC.

as Borrower,

CORPORATE PROPERTY ASSOCIATES 16 - GLOBAL INCORPORATED

and

CPA 16 LLC,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer

and

The Other Lenders Party Hereto

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

PNC BANK, NATIONAL ASSOCIATION,

RBS CITIZENS, NATIONAL ASSOCIATION

WELLS FARGO BANK, N.A.NATIONAL ASSOCIATION

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

 

 

ARTICLE I





  

DEFINITIONS AND ACCOUNTING TERMS   

1.01.

   Defined Terms      1   

1.02.

   Other Interpretive Provisions      3541   

1.03.

   Accounting Terms.      3542   

1.04.

   Rounding      36 43   

1.05.

   Times of Day      3643   

1.06.

   Letter of Credit Amounts      3643   

1.07.

   Exchange Rates; Currency Equivalents      43   

 

 

1.08.

   Additional Alternative Currencies.      44   

 

 

1.09.

   Change of Currency      45   

 

  ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01.

   The Revolving Credit Borrowings      3746   

2.02.

   Borrowings, Conversions and Continuations of Loans      3747   

2.03.

   Letters of Credit      3950   

2.04.

   Swing Line Loans      4760   

2.05.

   Prepayments      5065   

2.06.

   Termination or Reduction of Commitments      5266   

2.07.

   Repayment of Loans      5267   

2.08.

   Interest.      5267   

2.09.

   Fees      5367   

2.10.

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     5368   

2.11.

   Evidence of Debt.      5468   

2.12.

   Payments Generally; Administrative Agent’s Clawback      5469   

2.13.

   Sharing of Payments by Lenders      5672   

2.14.

   Extension of Maturity Date.      5773   

2.15.

   Increase in Commitments      5974   

2.16.

   Cash Collateral      6076   

2.17.

   Defaulting Lenders.      6277   

2.18.

   Collateral; Borrowing Pool; Defeasance Properties      6378   

2.19.

   Supplemental Tranches      85   

 

  ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01.

   Taxes      6987   

3.02.

   Illegality      7391   

 

-i-



--------------------------------------------------------------------------------

Page

 

3.03.

  

Inability to Determine Rates

     7492   

3.04.

  

Increased Costs; Reserves on EurodollarEurocurrency Rate Loans

     7493   

3.05.

  

Compensation for Losses

     7695   

3.06.

  

Mitigation Obligations; Replacement of Lenders.

     7796   

3.07.

  

Survival

     7796    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01.

  

Conditions of Effectiveness

     7796   

4.02.

  

Conditions to All Credit Extensions

     81100    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

5.01.

  

Existence, Qualification and Power

     82102   

5.02.

  

Authorization; No Contravention

     82102   

5.03.

  

Governmental Authorization; Other Consents

     83102   

5.04.

  

Binding Effect

     83103   

5.05.

  

Financial Statements; No Material Adverse Effect

     83103   

5.06.

  

Litigation

     84103   

5.07.

  

No Default

     84104   

5.08.

  

Ownership of Property; Liens

     84104   

5.09.

  

Environmental Compliance

     84104   

5.10.

  

Insurance

     85105   

5.11.

  

Taxes

     86105   

5.12.

  

ERISA Compliance

     86106   

5.13.

  

Subsidiaries; Equity Interests; Loan Parties

     87107   

5.14.

  

Margin Regulations; Investment Company Act

     87107   

5.15.

  

Disclosure

     87107   

5.16.

  

Compliance with Laws

     88108   

5.17.

  

Taxpayer Identification Number

     88108   

5.18.

  

Intellectual Investment Property; Licenses, Etc

     88108   

5.19.

  

Solvency

     88108   

5.20.

  

Casualty, Etc

     88108   

5.21.

  

Labor Matters

     89108   

5.22.

  

Collateral Documents

     89108   

5.23.

  

Anti-Money Laundering and Economic Sanctions Laws

     89109   

5.24.

  

REIT Status

     89109    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01.

  

Financial Statements

     90110   

6.02.

  

Certificates; Other Information

     90111   

6.03.

  

Notices

     93113   

 

-ii-



--------------------------------------------------------------------------------

Page

 

6.04.

   Payment of Obligations      93113   

6.05.

   Preservation of Existence, Etc      94114   

6.06.

   Maintenance of Properties      94114   

6.07.

   Maintenance of Insurance      94114   

6.08.

   Compliance with Laws      94114   

6.09.

   Books and Records      94115   

6.10.

   Inspection Rights      95115   

6.11.

   Use of Proceeds      95115   

6.12.

   Additional Collateral; Additional Loan Parties      95115   

6.13.

   Compliance with Environmental Laws      96117   

6.14.

   [Intentionally omitted].      97117   

6.15.

   Further Assurances      97117   

6.16.

   Maintenance of REIT Status      97118   

6.17.

   Information Regarding Collateral      97118   

6.18.

   Material Contracts      98118   

6.19.

   Compliance with Terms of Leaseholds      98118    ARTICLE VII    NEGATIVE
COVENANTS   

7.01.

   Liens      98119   

7.02.

   Indebtedness      100120   

7.03.

   Investments      101121   

7.04.

   Fundamental Changes      102122   

7.05.

   Dispositions      102123   

7.06.

   Restricted Payments      103124   

7.07.

   Change in Nature of Business      104125   

7.08.

   Transactions with Affiliates      104125   

7.09.

   Burdensome Agreements      105126   

7.10.

   Use of Proceeds      105126   

7.11.

   Financial Covenants      105126   

7.12.

   Fiscal Year Changes      106127   

7.13.

   Amendment, Etc. of Certain Agreements and Indebtedness      106127   

7.14.

   Prepayments, Etc. of Indebtedness      106127    ARTICLE VIII    EVENTS OF
DEFAULT AND REMEDIES   

8.01.

   Events of Default      106127   

8.02.

   Remedies upon Event of Default      109130   

8.03.

   Application of Funds      109131    ARTICLE IX    ADMINISTRATIVE AGENT   

9.01.

   Appointment and Authority      110132   

 

-iii-



--------------------------------------------------------------------------------

Page

 

9.02.

   Rights as a Lender      111132   

9.03.

   Exculpatory Provisions      111133   

9.04.

   Reliance by Administrative Agent      112134   

9.05.

   Delegation of Duties      112134   

9.06.

   Successor Administrative Agent      113134   

9.07.

   Non-Reliance on Administrative Agent and Other Lenders      114135   

9.08.

   No Other Duties, Etc      114136   

9.09.

   Administrative Agent May File Proofs of Claim      114136   

9.10.

   Collateral and Guaranty Matters      115137   

9.11.

   Secured Hedge Agreements      116137    ARTICLE X    MISCELLANEOUS   

10.01.

   Amendments, Etc      116138   

10.02.

   Notices; Effectiveness; Electronic Communications.      118140   

10.03.

   No Waiver; Cumulative Remedies; Enforcement      120142   

10.04.

   Expenses; Indemnity; Damage Waiver.      121143   

10.05.

   Payments Set Aside      122145   

10.06.

   Successors and Assigns.      123146   

10.07.

   Treatment of Certain Information; Confidentiality      128151   

10.08.

   Right of Setoff      129152   

10.09.

   Interest Rate Limitation      129152   

10.10.

   Counterparts; Integration; Effectiveness      130153   

10.11.

   Survival of Representations and Warranties      130153   

10.12.

   Severability      130153   

10.13.

   Replacement of Lenders      130153   

10.14.

   Governing Law; Jurisdiction; Etc.      131155   

10.15.

   WAIVER OF JURY TRIAL      132156   

10.16.

   No Advisory or Fiduciary Responsibility      133156   

10.17.

   Electronic Execution of Assignments and Certain Other Documents      133157
  

10.18.

   USA PATRIOT Act      133157   

10.19.

   Judgment Currency      157   

 

 

10.20.

   ENTIRE AGREEMENT      158   

 

 

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES       I    Guarantors II    Initial Eligible Investment Properties III
   Defeasance Properties IV    Excluded Subsidiaries V    German Investment
Property Owners VI    German Investment Properties VII    Defeasance Escrow
Agreements 1.01    Mandatory Cost  Formulae   

 

   2.01    Commitments and Applicable Percentages 5.12(d)    Pension Plans 5.13
   Subsidiaries and Other Equity Investments; Loan Parties 10.02   
Administrative Agent’s Office, Certain Addresses for Notices, Taxpayer
Identification Numbers

 

EXHIBITS

     

 

Form of

     

 

A

  

 

Loan Notice

B    Swing Line Loan Notice C    Note D    Compliance Certificate E-1   
Assignment and Assumption E-2    Administrative Questionnaire F    Availability
Certificate G    Continuing Guaranty H    Pledge Agreement I    Affiliated
Investor Organization Documents J    Solvency Certificate K    United States Tax
Compliance Certificate L    Supplemental Addendum      

 

     

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 2, 2011 among CPA
16 MERGER SUB INC., a Maryland corporation (the “Borrower”), CORPORATE PROPERTY
ASSOCIATES 16—GLOBAL INCORPORATED, a Maryland corporation (the “REIT”) and CPA
16 LLC, a Delaware limited liability company (the “Operating Partnership”; and
together with the REIT, collectively the “Parent Guarantors”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

PRELIMINARY STATEMENTS:

The REIT, CPA 16 Acquisition Inc., a Maryland corporation, CPA 16 Holdings Inc.,
a Maryland corporation, CPA 14 Sub Inc., a Maryland corporation, W.P. Carey &
Com. LLC, a Delaware limited liability company, Carey Asset Management Corp.,
W.P. Carey & Co. B.V. and Corporate Property Associates 14 Incorporated, a
Maryland corporation (“CPA®:14”), have entered into an Agreement and Plan of
Merger Agreement dated as of December 13, 2010 (the “Merger Agreement”),
pursuant to which the Borrower will acquire CPA®:14 through the merger (the
“Merger”) of CPA®:14 with and into the Borrower, with the Borrower surviving the
Merger.

In connection with the foregoing, the Borrower and the Parent Guarantors have
requested that the Lenders provide a revolving credit facility to be used to
finance in part the acquisition of CPA®:14 by the Borrower, to repay certain
property level indebtedness and for general corporate purposes, and the Lenders
have indicated their willingness to lend and the L/C Issuer has indicated its
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01.    Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition Documents” has the meaning specified in Section 4.01(h).

“Adjusted Appraised Value” means, with respect to the assets of the Consolidated
Group as of any date in any fiscal year, the appraised value of such assets
determined on the first Business Day of such fiscal year, as such value is
adjusted on the last Business Day of the fiscal quarter in which such date
occurs to take into account acquisitions and dispositions of assets during such
fiscal quarter.

“Adjusted Funds From Operations” means a modified computation of NAREIT defined
FFO as reported by the REIT on a quarterly basis and furnished on the SEC’s



--------------------------------------------------------------------------------

website; provided that for purposes of determining compliance with
Section 7.06(d), Adjusted Funds From Operations shall exclude impairment
charges, charges from the early extinguishment of indebtedness, deconsolidation
of Subsidiaries, Advisory Fees paid in Equity Interests of the REIT,
amortization of intangibles, unrealized foreign exchange gains or losses and
other non-cash charges as evidenced by a certification of a Responsible Officer
of the REIT containing calculations in reasonable detail satisfactory to the
Administrative Agent. Adjustments for unconsolidated partnerships and joint
ventures will be calculated to reflect Adjusted Funds From Operations on the
same basis.

“Adjusted Property EBITDA” means, for any period, without duplication, the
REIT’s pro rata share of Consolidated EBITDA for such period derived from real
properties owned by one or more Subsidiaries or by one or more Unconsolidated
Affiliates, as applicable, for more than two full fiscal quarters for which
financial statements have been provided to the Administrative Agent and the
Lenders, plus, to the extent deducted in calculating Consolidated Net Income for
such period but not included as an addback in the calculation of Consolidated
EBITDA for such period, (i) the Consolidated Group’s pro rata share of Total G&A
Expense incurred in respect of such real properties for such period, plus
(ii) any management, advisory or similar fees in respect of such real properties
paid in Equity Interests of the REIT during such period, minus (iii) an amount
equal to (x) three percent (3.00%) of the aggregate amount of rent paid in
respect of such real properties during such period, minus (y) to the extent the
aggregate amount of actual cash management, advisory or similar fees (if any)
paid in respect of such real properties and dividends and distributions paid to
the Special Membership Interest Holder in respect of the Special Membership
Interest, in each case during such period, is less than the amount set forth in
subclause (x) of this clause (iii), the aggregate amount of such cash
management, advisory or similar fees and dividends and distributions.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02,10.02 with respect to such currency, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Advisor” means Carey Asset Management Corp., a Delaware corporation, in its
capacity as advisor under the Advisory Agreement, or any of its successors or
assigns in such capacity (but solely to the extent any such successor or assign
is an Eligible Advisor).

“Advisory Agreement” means the Amended and Restated Advisory Agreement, dated as
of May 2, 2011, between the REIT and the Advisor, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with Section 7.13(iii).

 

-2-



--------------------------------------------------------------------------------

“Advisory Fees” means the Asset Management Fee (as defined in the Advisory
Agreement) payable by the Consolidated Group to the Advisor pursuant to the
Advisory Agreement, the aggregate amount of which shall not exceed 0.50% of the
Adjusted Appraised Value of the assets of the Consolidated Group as of the last
day of each fiscal quarter of the REIT, which fee shall be payable at the
election of the Advisor in cash or in Equity Interests of the REIT and shall be
paid (i) if in cash, on the last day of each month and (ii) if in Equity
Interests of the REIT, on the last day of each fiscal quarter of the REIT.

“Affected Tranche” has the meaning specified in Section 2.19(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, however, in no
event shall the Administrative Agent or any Lender be deemed an Affiliate of the
Borrower or any other Loan Party.

“Affiliated Investor” means any Subsidiary of the Borrower that owns an
Investment Property.

“Aggregate Alternative Currency Tranche Commitments” means, at any time, the
aggregate amount of the Lenders’ Alternative Currency Tranche Commitments at
such time.

“Aggregate Capped Value” means, as of any time, the sum of the Capped Values for
each Eligible Investment Property included in the Borrowing Pool at such time;
provided, that if at any time (i) the aggregate Investment Property Net
Operating Income of Eligible Investment Properties that are lodging, cinema,
self storage or other properties that are not office, retail or industrial
properties exceeds 15% of the aggregate Investment Property Net Operating Income
of all Eligible Investment Properties at such time, such excess Investment
Property Net Operating Income shall be excluded from the calculation of
Aggregate Capped Value at such time, (ii) any single Eligible Investment
Property accounts for more than 15% of the aggregate Investment Property Net
Operating Income of all Eligible Investment Properties at such time, such excess
Investment Property Net Operating Income shall be excluded from the calculation
of Aggregate Capped Value at such time, (iii) the aggregate Investment Property
Net Operating Income of Eligible Investment Properties subject to Eligible
Ground Leases exceeds 15% of the aggregate Investment Property Net Operating
Income of all Eligible Investment Properties at such time, such excess
Investment Property Net Operating Income shall be excluded from the calculation
of Aggregate Capped Value at such time or (iv) the aggregate Investment Property
Net Operating Income of Eligible Investment Properties located outside of the
United States or Canada exceeds 10% of the aggregate Investment Property Net
Operating Income of all Eligible Investment Properties at such time, such excess
Investment Property Net Operating Income shall be excluded from the calculation
of Aggregate Capped Value at such time.

 

-3-



--------------------------------------------------------------------------------

“Aggregate Commitments” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.   The Aggregate Commitments, as of the Second
Amendment Effective Date, is $225,000,000.

“Aggregate Dollar Tranche Commitments” means, at any time, the aggregate amount
of the Lenders’ Dollar Tranche Commitments at such time.

“Aggregate Mortgageability Cash Flow” means, as of any time, the aggregate
Mortgageability Cash Flow from all Eligible Investment Properties included in
the Borrowing Pool at such time; provided, that if at any time (i) the aggregate
Investment Property Net Operating Income of Eligible Investment Properties that
are lodging, cinema, self storage or other properties that are not office,
retail or industrial properties exceeds 15% of the aggregate Investment Property
Net Operating Income of all Eligible Investment Properties at such time, such
excess Investment Property Net Operating Income shall be excluded from the
calculation of Aggregate Mortgageability Cash Flow at such time, (ii) any single
Eligible Investment Property accounts for more than 15% of the aggregate
Investment Property Net Operating Income of all Eligible Investment Properties
at such time, such excess Investment Property Net Operating Income shall be
excluded from the calculation of Aggregate Mortgageability Cash Flow at such
time, (iii) the aggregate Investment Property Net Operating Income of Eligible
Investment Properties subject to Eligible Ground Leases exceeds 15% of the
aggregate Investment Property Net Operating Income of all Eligible Investment
Properties at such time, such excess Investment Property Net Operating Income
shall be excluded from the calculation of Aggregate Mortgageability Cash Flow at
such time or (iv) the aggregate Investment Property Net Operating Income of
Eligible Investment Properties located outside of the United States or Canada
exceeds 10% of the aggregate Investment Property Net Operating Income of all
Eligible Investment Properties at such time, such excess Investment Property Net
Operating Income shall be excluded from the calculation of Aggregate
Mortgageability Cash Flow at such time.

“Aggregate Supplemental Tranche Commitments” means, at any time, the aggregate
amount of the Lenders’ Supplemental Tranche Commitments at such time.

“Aggregate Tranche Percentage” means, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time, subject to
adjustment as provided in Section 2.17. If the commitment of each Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Aggregate
Commitments have expired, then the Aggregate Tranche Percentage of each Lender
shall be based on the Aggregate Tranche Percentage of such Lender most recently
in effect, giving effect to any subsequent assignments. The initial Aggregate
Tranche Percentage of each Lender is set forth opposite the name of such Lender
on Schedule 2.01 under the caption “Aggregate Tranche Percentage” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Agreement” means this Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of
(a) $70,000,000 and (b) the Aggregate Commitments. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Alternative Currency Tranche” means, at any time, Alternative Currency Tranche
Commitments of all the Lenders.

“Alternative Currency Tranche Commitment” means, as to each Lender, its
obligation to make Alternative Currency Tranche Loans to the Borrower pursuant
to Section 2.01(b), in an aggregate principal amount at any one time outstanding
not to exceed the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Alternative Currency Tranche Commitment” or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased by such Lender pursuant to Section 2.15 or otherwise adjusted from
time to time in accordance with this Agreement.

“Alternative Currency Tranche Lender” means any Person that is a Lender
hereunder in respect of the Alternative Currency Tranche in its capacity as a
Lender in respect of such Tranche.

“Alternative Currency Tranche Loan” has the meaning specified in Section
2.01(b).

“Alternative Currency Tranche Percentage” means, with respect to any Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Alternative Currency Tranche Commitments represented by such Lender’s
Alternative Currency Tranche Commitment at such time. If the commitment of each
Lender to make Revolving Credit Loans or if the Aggregate Alternative Currency
Tranche Commitments have expired, then the Alternative Currency Tranche
Percentage of each Lender shall be based on the Alternative Currency Tranche
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Alternative Currency Tranche Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 under
the caption “Alternative Currency Tranche Percentage” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

-5-



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Commitments have
expired, then the Applicable Percentage of each Lender shall be based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable., as applicable, the Aggregate Tranche Percentage, the Dollar Tranche
Percentage, the Alternative Currency Tranche Percentage or the Supplemental
Tranche Percentage, and with respect to Letters of Credit, L/C Obligations, L/C
Borrowings, L/C Advances and Swing Line Loans means the Dollar Tranche
Percentage.

“Applicable Rate” means (a)  2.25 1.50% for Base Rate Loans and (b) 3.252.50 %
for EurodollarEurocurrency Rate Loans and Letter of Credit Fees.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and JPMorgan Securities, LLC, in their capacities as joint
bookrunners and joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

-6-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means, collectively, (i) the audited consolidated
balance sheet of the Consolidated Group for the fiscal year ended December 31,
2010, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Consolidated
Group, including the notes thereto and (ii) the audited consolidated balance
sheet of CPA®:14 and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of CPA®:14
and its Consolidated Subsidiaries, including the notes thereto.

“Availability” means, at any time, the least of (a) the Aggregate Commitments
then in effect, (b) the Borrowing Base Amount at such time and (c) the
Mortgageability Amount at such time, in each case minus the Total Revolving
Credit Outstandings at such time.

“Availability Certificate” means a certificate executed by a Responsible Officer
of the Borrower, substantially in the form of Exhibit F (or another form
acceptable to the Administrative Agent) setting forth the calculation of
Availability, in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of Availability in connection with the
preparation of any Availability Certificate shall originally be made by the
Borrower and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in consultation
with the Borrower, any such calculation (x) to reflect any discrepancies in any
of the components of the amounts set forth therein with any information received
by the Administrative Agent or the Lenders and (y) to the extent the
Administrative Agent determines that such calculation contains errors or is not
otherwise in accordance with this Agreement.

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

 

-7-



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the EurodollarEurocurrency Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit Loans
of the same Type, in the same currency and, in the case of
EurodollarEurocurrency Rate Loans, having the same Interest Period made by each
of the Lenders pursuant to Section 2.01.

“Borrowing Base Amount” means, at any time, (a) the Aggregate Capped Value at
such time, multiplied by (b) sixty percent (60%).

“Borrowing Pool” means, as of any time, all Eligible Investment Properties at
such time.

“Borrowing Pool Eligibility Criteria” has the meaning specified in
Section 2.18(b).

“Borrowing Pool Inclusion Request” has the meaning specified in
Section 2.18(b)(i).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and, :

(a)       if such day relates to any Eurodollarinterest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day.on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

(b)      if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

 

 

-8-



--------------------------------------------------------------------------------

(c)      if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d)      if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalization Rate” means eight and one-half percent (8.508.00 %), as such
percentage may be increased by the Required Lenders pursuant to Section 2.14(c)
in connection with an extension of the Maturity Date.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capped Value” means at any time with respect to any Investment Property, an
amount equal to (i) the product of (x) the Investment Property Net Operating
Income from such Investment Property at such time, multiplied by (y) four,
divided by (ii) the Capitalization Rate.

“Carey Affiliates” means, collectively, WP Carey & Co. LLC, Carey Asset
Management Corp. or any REIT managed or advised by WP Carey & Co. LLC or a
Subsidiary thereof.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances pursuant to documentation in form and
substance satisfactory to, and in such currencies, in the case of L/C
Obligations denominated in an Alternative Currency, as may be requested by
(a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” has a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral.

 

-9-



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the REIT or a Subsidiary thereof free and clear of all Liens:

1.      (a)      readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

2.      (b)      time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $750,000,000, in each case with maturities of
not more than 270 days from the date of acquisition thereof;

3.      (c)      commercial paper issued by any Person organized under the laws
of any state of the United States of America and rated at least “Prime-1” (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof;

4.      (d)      Investments, classified in accordance with GAAP as current
assets of the Borrower or any Subsidiary thereof, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have a rating of at least A3 from
Moody’s or A- from S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition; and

5.      (e) in the case of any Foreign Subsidiary of the REIT, Investments made
locally of a type comparable to those described in clauses (a) through (d) of
this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y)

 

-10-



--------------------------------------------------------------------------------

all requests, rules, guidelines or directives promulgated by Bank of America for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the REIT entitled to vote
for members of the board of directors or equivalent governing body of any such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b)      during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the REIT cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c)      any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the REIT (other than by virtue of the replacement of
the Advisor with an Eligible Advisor), or control over the equity securities of
the REIT entitled to vote for members of the board of directors or equivalent
governing body of the REIT on a fully-diluted basis (and taking into account all
such securities that such Person or group has the right to acquire pursuant to
any option right) representing 35% or more of the combined voting power of such
securities;

 

-11-



--------------------------------------------------------------------------------

(d)      (x) the REIT shall cease to be the sole managing member of the
Operating Partnership or shall cease to own, directly, (i) 80% of the voting
Equity Interests of the Operating Partnership (other than the Special Membership
Interests) and (ii) Equity Interests of the Operating Partnership representing
at least 79.985% of the total economic interests of the Equity Interests of the
Operating Partnership, in each case free and clear of all Liens (other than
Liens permitted under clauses (a) and (b) of Section 7.01) or (y) any holder of
an Equity Interest in the Operating Partnership (other than the REIT) is
provided with or obtains voting rights with respect to such Equity Interest that
are more expansive in any respect than the voting rights afforded to the REIT
with respect to its Equity Interests in the Operating Partnership;

(e)      the Operating Partnership shall cease to own, directly or indirectly,
100% of the Equity Interests of the Borrower (other than the Nonvoting Common
Shares), free and clear of all Liens (other than Liens permitted under clauses
(a) and (b) of Section 7.01); or

(f)      (i) the Borrower shall cease to own, directly or indirectly, 100% of
the Equity Interests of each of the Subsidiary Guarantors (other than the German
Investment Property Owners) or (ii) the REIT and the Borrower shall collectively
cease to own, directly or indirectly, 100% of the Equity Interests of each of
the German Investment Property Owners, in each case free and clear of all Liens
(other than Liens permitted under clauses (a), (b) and (i) of Section 7.01),
except for the Disposition of a Subsidiary Guarantor expressly permitted under
this Agreement.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.May 2, 2011.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Pledge Agreement and each of the
other agreements, instruments or documents that creates or perfects or purports
to create or perfect a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
increased by such Lender pursuant to Section 2.15 or otherwise adjusted from
time to time in accordance with this Agreement.Dollar Tranche Commitment,
Alternative Currency Tranche Commitment or Supplemental Tranche Commitment or
the aggregate of its Dollar Tranche Commitment, Alternative Currency Tranche
Commitment or Supplemental Tranche Commitment, as the context may require.

 

-12-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Affiliate” means any Consolidated Subsidiary of the REIT that is
not a Wholly-Owned Subsidiary of the REIT.

“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to Consolidated Net Income for such period plus the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense (plus, to the extent included in such Consolidated Interest
Expense, amortization of deferred financing costs), (ii) the provision for
federal, state, local and foreign income taxes of the Consolidated Group
(including the Consolidated Group Pro Rata Share of the provision for Federal,
state, local and foreign incomes taxes of each Unconsolidated Affiliate), and
(iii) depreciation and amortization expense of the Consolidated Group (including
the Consolidated Group Pro Rata Share of depreciation and amortization expense
of each Unconsolidated Affiliate); provided, that in the case of the portion, if
any, of Consolidated EBITDA attributable to any Consolidated Affiliate, such
portion shall only be included in Consolidated EBITDA to the extent of the
Ownership Percentage of such Consolidated Affiliate. Consolidated EBITDA shall
be adjusted to remove any impact from straight line rent adjustments required
under GAAP.

“Consolidated Fixed Charge Coverage Ratio” means the ratio as of the last day of
any fiscal quarter of the REIT of (i) Consolidated EBITDA for such fiscal
quarter to (ii) Consolidated Fixed Charges for such fiscal quarter, in each case
multiplied by four.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense, (ii) scheduled payments of
principal on Consolidated Total Indebtedness (excluding any balloon payments
payable on maturity of any such Consolidated Total Indebtedness), (iii) the
amount of dividends or distributions paid or required to be paid by any member
of the Consolidated Group during such period in respect of its preferred Equity
Interests and (iv) the Consolidated Group Pro Rata Share of the amount of
dividends or distributions paid or required to be paid by any Unconsolidated
Affiliate during such period in respect of its preferred Equity Interests;
provided, that in the case of the portion, if any, of Consolidated Fixed Charges
attributable to any Consolidated Affiliate, such portion shall only be included
in Consolidated Fixed Charges to the extent of the Ownership Percentage of such
Consolidated Affiliate.

“Consolidated Group” means, collectively, the REIT and its Consolidated
Subsidiaries.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.

 

-13-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total interest expense (including, for the avoidance of doubt,
capitalized interest and excluding (x) capitalized interest expenses recorded
under GAAP that are not related to any Indebtedness and relate solely to equity
investments in properties under construction and similar build-to-suit
properties, and (y) interest expenses related to defeasance costs and
prepayments and other similar non-recurring costs) of the Consolidated Group for
such period determined on a consolidated basis in accordance with GAAP plus
(ii) the Consolidated Group Pro Rata Share of total interest expense (including,
for the avoidance of doubt, capitalized interest and excluding (x) capitalized
interest expenses recorded under GAAP that are not related to any Indebtedness
and relate solely to equity investments in properties under construction and
similar build-to-suit properties, and (y) interest expenses related to
defeasance costs and prepayments and other similar non-recurring costs) of each
Unconsolidated Affiliate for such period determined in accordance with GAAP.

“Consolidated Net Income” means, with respect to any period, the sum of (a) the
net income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP, excluding (i) any extraordinary gain
(or extraordinary loss) realized during such period by the REIT or any of its
Consolidated Subsidiaries, and (ii) any nonrecurring or non-cash charge
(including impairments, Advisory Fees paid in Equity Interests of the REIT,
gains or losses from sales of assets or extinguishment of debt and unrealized
gains or losses in respect of foreign exchange) or nonrecurring or non-cash gain
realized during such period by the REIT or any of its Consolidated Subsidiaries,
plus (b) the Consolidated Group Pro Rata Share of the net income (or loss) of
each Unconsolidated Affiliate for such period determined in accordance with
GAAP, excluding (i) any extraordinary gain (or extraordinary loss) realized
during such period by such Unconsolidated Affiliate, (ii) any nonrecurring or
non-cash charge (including impairments, Advisory Fees paid in Equity Interests
of the REIT, gains or losses from sales of assets or extinguishment of debt and
unrealized gains or losses in respect of foreign exchange) or nonrecurring or
non-cash gain realized during such period by such Unconsolidated Affiliate.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Consolidated Total Indebtedness” means, as at any date of determination, the
sum of (i) the aggregate amount of all Indebtedness of the Consolidated Group
that would be reflected on a consolidated balance sheet of the Consolidated
Group as of such date prepared in accordance with GAAP plus (ii) the
Consolidated Group Pro Rata Share of the aggregate amount of all Indebtedness of
each Unconsolidated Affiliate that would be reflected on a balance sheet of such
Unconsolidated Affiliate prepared in accordance with GAAP; provided, that in the
case of the portion, if any, of Consolidated Total Indebtedness attributable to
any Consolidated Affiliate, such portion shall only be included in Consolidated
Total Indebtedness to the extent of the Ownership Percentage of such
Consolidated Affiliate.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

-14-



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“CPA®:14” has the meaning specified in the Preliminary Statements.

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swing
Line Loan and (c) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and any
Mandatory Cost) otherwise applicable to such Loan plus 2% per annum and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

-15-



--------------------------------------------------------------------------------

“Defeasance Escrow Agent” means First American Title Insurance Company, in its
capacity as escrow agent under the Defeasance Escrow Agreements.

“Defeasance Escrow Agreements” means the agreements listed on Schedule VII.

“Defeasance Escrow Deposit” has the meaning specified in Section 2.18(f)(i).

“Defeasance Properties” means each of the Initial Eligible Investment Properties
listed on Schedule III hereto which, on the Closing Date, secure Non-Recourse
Indebtedness that the Borrower intends to defease within three (3) Business Days
following the Closing Date.

“Defeasance Trigger Date” means, with respect to any Defeasance Property, the
earlier of (a) the date on which all Indebtedness existing on the Closing Date
that is secured by a Lien on such Defeasance Property is defeased in full, and
all Liens on such Defeasance Property securing such Indebtedness have been
released and (b) the third Business Day following the Closing Date.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollar Tranche” means, at any time, Dollar Tranche Commitments of all the
Lenders.

“Dollar Tranche Commitment” means, as to each Lender, its obligation to (a) make
Dollar Tranche Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Dollar Tranche Commitment” or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable, as such amount may be increased by such Lender
pursuant to Section 2.15 or otherwise adjusted from time to time in accordance
with this Agreement.

“Dollar Tranche Lender” means any Person that is a Lender hereunder in respect
of the Dollar Tranche in its capacity as a Lender in respect of such Tranche.

 

-16-



--------------------------------------------------------------------------------

“Dollar Tranche Loan” has the meaning specified in Section 2.01(a).

“Dollar Tranche Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Dollar
Tranche Commitments represented by such Lender’s Dollar Tranche Commitment at
such time, subject to adjustment as provided in Section 2.17. If the commitment
of each Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Aggregate Dollar Tranche Commitments have expired, then
the Dollar Tranche Percentage of each Lender shall be based on the Dollar
Tranche Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Dollar Tranche Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 under the caption
“Dollar Tranche Percentage” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person organized under the laws of the United States of America, any State
thereof or the District of Columbia.

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“Eligible Advisor” means (i) Carey Asset Management Corp., a Delaware
corporation, (ii) any Wholly-Owned Subsidiary of WP Carey & Co. LLC consented to
in writing by the Administrative Agent (such consent not to be unreasonably
withheld) to succeed to, or replace, the then current Advisor as the advisor to
the REIT and its Subsidiaries under the Advisory Agreement or (iii) any other
Person consented to in writing by each of the Lenders to succeed to, or replace,
the then current Advisor as the advisor to the REIT and its Subsidiaries under
the Advisory Agreement.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Ground Lease” means a ground lease with respect to an Investment
Property that satisfies each of the following conditions: (a) such ground lease
is in full force and effect, (b) no default has occurred and is continuing and
no terminating event has occurred by any Loan Party or Subsidiary thereof under
such ground lease, (c) such ground lease is not encumbered by any Liens,
negative pledges and/or encumbrances, and (d) such ground lease is otherwise
reasonably acceptable to the Administrative Agent.

 

-17-



--------------------------------------------------------------------------------

“Eligible Investment Properties” means, collectively, the Initial Eligible
Investment Properties and any other Investment Property which, in each case, at
all times satisfies each of the Borrowing Pool Eligibility Criteria.

“Eligible Special Membership Interest Holder” means (i) Carey REIT, III,
(ii) any Wholly-Owned Subsidiary of WP Carey & Co. LLC consented to in writing
by the Administrative Agent (such consent not to be unreasonably withheld) as a
permitted owner and holder of the Special Membership Interests or (iii) any
other Person consented to in writing by each of the Lenders as a permitted owner
and holder of the Special Membership Interests.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992, the Amsterdam Treaty of 1997, the Nice Treaty of 2001, and the Lisbon
Treaty of 2007.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

-18-



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; or (i) a failure by any Loan Party or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by any
Loan Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“Eurodollar Rate” means:Euro” and “EUR” mean the lawful currency of the
Participating Member States introduced in accordance with the EMU Legislation.

 

-19-



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

6.        (a)        for any Interest Period with respect to a
EurodollarEurocurrency Rate Loan, the rate per annum equal to (i) the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such
other commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London BankingBusiness Days prior to the commencement of
such Interest Period, for Dollar deposits in the relevant currency (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollarsthe relevant currency for delivery on the first day
of such Interest Period in same day fundsSame Day Funds in the approximate
amount of the EurodollarEurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
eurodollar market for such currency at their request at approximately 11:00 a.m.
(London time) two London BankingBusiness Days prior to the commencement of such
Interest Period; and

7.        (b)        for any interest calculation with respect to a Base Rate
Loan on any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time, determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

“EurodollarEurocurrency Rate Loan” means a Revolving Credit Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar
Rate”Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. All Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means any Subsidiary of the Borrower that (i) does not own
all or any portion of any Eligible Investment Property included in the Borrowing
Pool, (ii) does not, directly or indirectly, own all or any portion of the
Equity Interests of any Subsidiary that owns an Eligible Investment Property
included in the Borrowing Pool, (iii) has Secured Indebtedness that (x) is owed
to a Person that is not an Affiliate of the REIT or any Subsidiary thereof and
(y) by its terms does not permit such Subsidiary to guarantee the Obligations of
the Borrower and (iv) is designated as an “Excluded Subsidiary” on Schedule IV
hereto or in a written notice executed by a Responsible Officer of the Borrower
and delivered to the Administrative Agent at the time such Subsidiary incurs
Secured Indebtedness of the type specified in clause (iii) of this definition.

 

-20-



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Documents,
(a) taxes imposed on or measured by its net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by a jurisdiction
(or any political subdivision thereof) as a result of such recipient being
organized or having its principal office in such jurisdiction or, in the case of
any Lender, in having its applicable Lending Office in such jurisdiction,
(b) any taxes in the nature of the branch profits tax within the meaning of
Section 884 of the Code imposed by any jurisdiction in which the recipient is
treated as being engaged in business (other than solely as a result of the
transactions contemplated by this Agreement), (c) other than an assignee
pursuant to a request by the Borrower under Section 10.13, any United States
federal withholding tax that is imposed on amounts payable to such Person
pursuant to any Laws enacted prior to the time such Person becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Person (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to Section 3.01(a) or (c),
(d) any withholding tax that is attributable to such Person’s failure to comply
with Section 3.01(e), and (e) any United States federal withholding tax that
would not have been imposed but for a failure by a Lender (or any financial
institution through which any payment is made to such Lender) to comply with the
procedures, certifications, information reporting, disclosure, or other related
requirements of newly enacted Sections 1471-1474 of the Code and any amended or
successor provisions and any regulations or official guidance thereunder that is
substantively comparable.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means, collectively, the letter agreement, dated October 29, 2010,
among the REIT, Bank of America and the ArrangersMLPF&S and the letter
agreement, dated May 29, 2012, among the REIT, Bank of America and MLPF&S.

“Foreign Investment Property” means an Investment Property that is located
outside of the United States of America.

 

-21-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“German Investment Property Owners” mean, collectively, (i) CPA16 German (DE)
Limited Partnership, a Delaware limited partnership and (ii)each Subsidiary of
the REIT listed on Schedule V hereto.

“German Investment Properties” mean, collectively, the Investment Properties
listed on Schedule VI hereto.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of

 

-22-



--------------------------------------------------------------------------------

the payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, the Parent Guarantors, each Subsidiary of the
REIT listed on Schedule I and each other Domestic Subsidiary of the REIT that
becomes a guarantor of the Obligations in accordance with Section 6.12(b), in
each case to the extent such Subsidiary is not released from its guarantee of
the Obligations by the Administrative Agent in accordance with the Guaranty
Agreement.

“Guaranty Agreement” means the Continuing Guaranty made by the Guarantors in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit G.

“Guaranty-Restricted Defeasance Property” means each Defeasance Property listed
under Part A. of Schedule III hereto that, on the Closing Date, secures
Non-Recourse Indebtedness of an Affiliated Investor that by its terms does not
permit such Affiliated Investor, or such Affiliated Investor’s direct or
indirect parent (other than the REIT, the Operating Partnership or the
Borrower), to guaranty the Obligations, provided that such direct or indirect
parent does not (i) own an Investment Property included in the Borrowing Pool or
(ii) directly or indirectly own any Equity Interests of another Affiliated
Investor that owns an Investment Property included in the Borrowing Pool.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

 

-23-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, as of any date, any Subsidiary of the REIT
(i) whose assets, when taken together with the assets of all other Subsidiaries
of the REIT that are designated as “Immaterial Subsidiaries” in accordance with
clause (ii) of this definition, have an aggregate book value of less than
$15,000,000 and (ii) is designated as an “Immaterial Subsidiary” in a written
notice executed by a Responsible Officer of the REIT and delivered to the
Administrative Agent.

“Implied Debt Service” means, as of any date with respect to the Total Revolving
Credit Outstandings on such date, an imputed annual amount of principal and
interest that would be due on such Total Revolving Credit Outstandings if such
Total Revolving Credit Outstandings were a fully amortizing loan with equal
monthly payments of principal and interest over a period of twenty-five years at
a per annum interest rate equal to the greater of (i)  threetwo and one half
percent (3.002.50%) in excess of the then most-recently published annual yield
to maturity of the U.S. Treasury Constant Maturity Series with a ten (10) year
maturity, as such yield is reported on such date in the “Federal Reserve
Statistical Release H.15 – Selected Interest Rates”, or any successor
publication, published by the FRB in effect on the date of calculation and
(ii) 7.006.50%.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

8.      (a)      all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

9.      (b)      the maximum amount of all direct or contingent obligations of
such Person in respect of letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties, surety
bonds, comfort letters, keep-well agreements and capital maintenance agreements)
to the extent such instruments or agreements support financial, rather than
performance, obligations;

10.    (c)      the aggregate net obligations, if any, of such Person under all
Swap Contracts, taken as a whole; provided, that if the aggregate net amount of
such obligations is less than $0, the amount of such Person’s Indebtedness under
this clause (c) shall be $0;

11.    (d)      all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);

12.    (e)      indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

13.    (f)      all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

-24-



--------------------------------------------------------------------------------

14.    (g)      all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest (other than payments to the Special Membership Interest Holder
in respect of the Special Membership Interests to the extent permitted to be
paid under Section 7.06(g)(i)), valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

15.    (h)      all Guarantees of such Person in respect of any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Eligible Investment Properties” means the Investment Properties set
forth on Schedule II hereto, each of which is included in the Borrowing Pool on
the Closing Date.

“Initial Revolver Maturity Date” means May 2, 2014.August 1, 2015.

“Interest Payment Date” means, (a) as to any EurodollarEurocurrency Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a
EurodollarEurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line Loan,
the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means, as to each EurodollarEurocurrency Rate Loan, the period
commencing on the date such EurodollarEurocurrency Rate Loan is disbursed or
converted to or continued as a EurodollarEurocurrency Rate Loan and ending on
the date one, two, three or six months thereafter, as selected by the Borrower
in its Loan Notice; provided that:

16.    (a)      any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

-25-



--------------------------------------------------------------------------------

17.    (b)      any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

18.    (c)      no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings and Investment Properties, and costs
to construct real property assets under development). For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Property” means any real property that is 100% owned by one or more
Subsidiaries of the Borrower or, in the case of the German Investment
Properties, by a German Investment Property Owner.

“Investment Property Net Operating Income” means, with respect to any Investment
Property at any time, an amount equal to (a) the aggregate gross revenues from
the operation of such Investment Property from tenants in occupancy and paying
rent during the then most recently ended fiscal quarter of the REIT for which
financial statements have been provided to the Administrative Agent and the
Lenders, minus (b) the sum of (i) all expenses and other proper charges incurred
by the Consolidated Group during such fiscal quarter in connection with the
operation of such Investment Property (including accruals for real estate taxes
and insurance, but excluding debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), which expenses and accruals shall be
calculated in accordance with GAAP and (ii) a management, advisory or similar
fee in an amount equal to the greater of (x) three percent (3.00%) of the rent
payable in respect of such Investment Property during such fiscal quarter and
(y) actual management, advisory or similar fees paid in cash during such fiscal
quarter. Notwithstanding the foregoing, the Investment Property Net Operating
Income with respect to any Investment Property that has not at the time of
determination been owned by one or more Affiliated Investors for an entire
fiscal quarter shall be deemed to be the Projected Investment Property NOI of
such Investment Property.

“IP Rights” has the meaning specified in Section 5.18.

 

-26-



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit whichby the L/C Issuer that constitutes an Unreimbursed Amount
that has not been reimbursed on the date when made or refinanced as a Revolving
Credit Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

-27-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means, at any time, the lesser of (a) 
$15,000,00015,000,000, (b) the Aggregate Dollar Tranche Commitments and (bc )
the Aggregate Commitments at such time. The Letter of Credit Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty Agreement, (d) the Collateral Documents, (e) the Fee Letter, (f) each
Issuer Document, (g) each Secured Hedge Agreement and (h) the Defeasance Escrow
Agreements.

“Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
conversion of Revolving Credit Loans from one Type to the other, or (c) a
continuation of EurodollarEurocurrency Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

-28-



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
REIT or the REIT and its Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $15,000,000 or more in any year or otherwise material to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of such Person.

“Maturity Date” means later of (i) the Initial Revolver Maturity Date and
(ii) if the Initial Revolver Maturity Date is extended pursuant to Section 2.14,
such extended maturity date as determined pursuant to such Section; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Merger” has the meaning specified in the Preliminary Statements.

“Merger Agreement” has the meaning specified in the Preliminary Statements.

“Minnesota Hotel Franchise License Comfort Letter” means a letter agreement in
form and substance reasonably satisfactory to the Administrative Agent among
Hilton Inns Inc., a Delaware corporation, the Minnesota Hotel Property Lessee
and the Administrative Agent relating to the pledge provided in favor of the
Administrative Agent, for the benefit of the Secured Parties, of Equity
Interests of the Minnesota Hotel Property Owner.

“Minnesota Hotel Property” means the Investment Property consisting of a Hilton
hotel located at 3900 American Blvd. West, Bloomington, Minnesota.

“Minnesota Hotel Property Lessee” means Hotel Operator (MN) TRS 16-87, Inc., a
Delaware corporation.

“Minnesota Hotel Property Owner” means Hotel (MN) QRS 16-84, Inc., a Delaware
corporation.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Modified Funds From Operations” means a modified computation of NAREIT defined
FFO as reported by the REIT on a quarterly basis and furnished on the SEC’s
website; provided that for purposes of determining compliance with Section 7.06
(d), Modified Funds From Operations shall exclude charges from extinguishment of
indebtedness, gains or losses associated with deconsolidation of Subsidiaries,
Advisory Fees paid in Equity interests of the REIT, amortization of intangibles,
straight lining

 

-29-



--------------------------------------------------------------------------------

adjustments of rent, unrealized foreign exchange gains or losses and other
non-cash or non-recurring charges as evidenced by a certification of a
Responsible Officer of the REIT containing calculations in reasonable detail
satisfactory to the Administrative Agent. Adjustments for unconsolidated
partnerships and joint ventures will be calculated to reflect Modified Funds
From Operations on the same basis.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgageability Amount” means, as of any date, the maximum amount of Total
Revolving Credit Outstandings that could be outstanding on such date such that
the ratio of (i) Aggregate Mortgageability Cash Flow on such date to (ii) the
Implied Debt Service of such Total Revolving Credit Outstandings would equal at
least 1.60 to 1.00.

“Mortgageability Cash Flow” means, as of any time with respect to any Eligible
Investment Property, an amount equal to the product of (i) the Investment
Property Net Operating Income for such Investment Property at such time,
multiplied by (ii) four.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any issuance and sale by the REIT of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the REIT in connection with such issuance and sale, less
(ii) the reasonable underwriting discounts and commissions, and other reasonable
out-of-pocket expenses, incurred by the REIT in connection with such issuance or
sale.

“New Lender Joinder Agreement” has the meaning specified in Section 2.15(c).

“Non-Recourse Indebtedness” means Indebtedness of a Person (i) as to which no
Loan Party (a) provides any Guarantee or credit support of any kind (including
any undertaking, Guarantee, indemnity, agreement or instrument that would
constitute Indebtedness) or (b) is directly or indirectly liable (as a guarantor
or otherwise), in each case except for typical and customary exceptions for
fraud, misrepresentation, misapplication of cash, waste, failure to pay taxes,
environmental claims and liabilities, prohibited transfers, violations of single
purpose entity covenants, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guaranty or indemnification agreements in non-recourse or tax-exempt financings
of real estate or (ii) consisting of a completion guaranty or similar commitment
provided by such Person in connection with an investment made by such Person.

 

-30-



--------------------------------------------------------------------------------

“Nonvoting Common Shares” means the 125 shares of non-voting common Equity
Interests of the Borrower issued and outstanding on the Closing Date.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit C.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means, collectively, (i) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document (other than any Secured Hedge Agreement) or otherwise with respect to
any Loan or Letter of Credit, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (ii) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Secured Hedge
Agreement and (iii) all indebtedness, liabilities, duties and obligations of any
Loan Party arising out of Bank of America or any Affiliate of Bank of America
providing treasury management services to, for the benefit of or otherwise in
respect of such Loan Party, including, without limitation, intraday credit,
Automated Clearing House (ACH) services, foreign exchange services, overdrafts
and zero balance arrangements, and any instruments, agreements or other
documents executed in connection therewith.

“OFAC” has the meaning specified in the definition of “Embargoed Person.”

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise, property or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Outstanding Amount” means (a) with respect to any Revolving Credit Loan or
Swing Line Loan, as applicable, on any date, the Dollar Equivalent of the
aggregate outstanding

 

-31-



--------------------------------------------------------------------------------

principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Revolving Credit Loan or Swing Line Loan, as the case may
be, occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent of the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Ownership Percentage” means, with respect to any Consolidated Affiliate at any
time, the percentage interest held by the REIT in such Consolidated Affiliate
determined by calculating the percentage of Equity Interests of such
Consolidated Affiliate owned, directly or indirectly, by the REIT at such time.

“Parent Guarantors” has the meaning specified in the introductory paragraph
hereto.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.

 

-32-



--------------------------------------------------------------------------------

“Permitted Investments” means Investments by any Subsidiary of the Borrower or
by any German Investment Property Owner made pursuant to Section 7.03(c), (d),
or (e).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by any Loan Party or any ERISA
Affiliate to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Pledge Agreement between the Loan Parties and the
Administrative Agent, substantially in the form of Exhibit H.

“Pledge-Restricted Defeasance Property” means each Defeasance Property listed
under Part B. of Schedule III hereto that, on the Closing Date, secures
Non-Recourse Indebtedness of an Affiliated Investor that by its terms does not
permit the Equity Interests of such Affiliated Investor, or the Equity Interests
of such Affiliated Investor’s direct or indirect parent (other than the REIT,
the Operating Partnership or the Borrower), to be pledged as collateral securing
the Obligations, provided that such direct or indirect parent does not own an
Investment Property included in the Borrowing Pool or directly or indirectly own
any Equity Interests of another Affiliated Investor that owns an Investment
Property included in the Borrowing Pool.

“Projected Investment Property NOI” means, with respect to any Investment
Property that has not at the time of determination been owned by one or more
Affiliated Investors for an entire fiscal quarter, the projected, pro forma
Investment Property Net Operating Income for such Investment Property for such
fiscal quarter as mutually agreed by the Borrower and the Administrative Agent
based on (i) if available, historical financial statements for such Investment
Property under prior ownership for the full fiscal quarter ended immediately
prior to the date of determination or (ii) if such historical financial
statements are not available, the projected aggregate gross revenues from the
operation of such Investment Property from tenants in occupancy and paying rent
for the fiscal quarter during which such determination is made (calculated on a
pro forma basis based on the assumption that such tenants were in occupancy and
paying rent from and after the first day of such fiscal quarter through and
including the last day thereof).

“Public Lender” has the meaning specified in Section 6.02.

“Recourse Indebtedness” means Indebtedness for borrowed money in respect of
which recourse for payment (except for (i) customary exceptions for fraud,
misrepresentation, misapplication of cash, waste, failure to pay taxes,
environmental claims and liabilities, prohibited transfers, violations of single
purpose entity covenants, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
guaranty or indemnification agreements in non-recourse or tax-exempt financings
of real estate or (ii) in respect of any completion guaranty or similar
commitment provided in connection with an investment) is to any Loan Party.

 

-33-



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Revolving Credit Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s direct
or indirect stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.

 

-34-



--------------------------------------------------------------------------------

“Revaluation Date” means, (i) with respect to any Revolving Credit Loan, each of
the following: (a) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (b) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (c) such additional dates as the Administrative Agent shall
determine or the Tranche Required Lenders of any Tranche with Loans denominated
in an Alternative Currency shall require and (ii) with respect to any Letter of
Credit, each of the following: (a) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (b) each date of an amendment or any
such Letter of Credit having the effect of increasing the amount thereof,
(c) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency and (d) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Tranche Required
Lenders with respect to the Dollar Tranche shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of
EurodollarEurocurrency Rate Loans, having the same Interest Period made by each
of the Lenders pursuant to Section 2.01(b).

“Revolving Credit Loan” has the meaning specified in Section 2.01.means a Dollar
Tranche Loan, an Alternative Currency Tranche Loan or a Supplemental Tranche
Loan.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” means August 1, 2012.

“Second-Tier CFC” means a Subsidiary of the REIT (a) that is a “controlled
foreign corporation” (as defined in Section 957 of the Code) and (b) whose
direct or indirect parent is also a “controlled foreign corporation.”

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

 

-35-



--------------------------------------------------------------------------------

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a mortgage, deed of trust, lien, pledge,
encumbrance, security interest or other Lien.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, Bank of America
(or any Affiliate of Bank of America) as the provider of any treasury management
services described in clause (ii) of the definition of “Obligations”, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit J.

“Special Membership Interests” means common, non-voting Equity Interests in the
Operating Partnership owned and held by the Special Membership Interest Holder.

“Special Membership Interest Holder” means Carey REIT, III, a Maryland
corporation, or any other Eligible Special Membership Interest Holder that owns
and holds the Special Membership Interests.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

-36-



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors” means, collectively, all of the Guarantors other than
the REIT and the Operating Partnership.

“Substituted Investment Property” has the meaning specified in Section 2.18(e).

“Successor Special Membership Interest Holder” has the meaning specified in
Section 7.06(g).

“Supplemental Addendum” has the meaning specified in Section 2.19.

“Supplemental Currency” has the meaning specified in Section 2.19.

“Supplemental Tranche” has the meaning specified in Section 2.19.

“Supplemental Tranche Commitment” means, as to each Lender, its obligation to
make Supplemental Tranche Loans to the Borrower pursuant to Section 2.01(c) in
an aggregate principal amount at any one time outstanding not to exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Supplemental Tranche Commitment” or in the Assignment and Assumption or
New Lender Joinder Agreement pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be increased by such Lender pursuant
to Section 2.15 or otherwise adjusted from time to time in accordance with this
Agreement.

“Supplemental Tranche Effective Date” has the meaning specified in Section 2.19.

“Supplemental Tranche Lender” means any Person that is a Lender hereunder in
respect of the Supplemental Tranche in its capacity as a Lender in respect of
such Tranche.

“Supplemental Tranche Loan” has the meaning specified in Section 2.01(c).

 

-37-



--------------------------------------------------------------------------------

“Supplemental Tranche Percentage” means, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Supplemental Tranche Commitments represented by such Lender’s Supplemental
Tranche Commitment at such time. If the commitment of each Lender to make
Revolving Credit Loans or if the Aggregate Supplemental Tranche Commitments have
expired, then the Supplemental Tranche Percentage of each Lender shall be based
on the Supplemental Tranche Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The initial Supplemental Tranche
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 under the caption “Supplemental Tranche Percentage” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Supplemental Tranche Request” has the meaning specified in Section 2.19.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

-38-



--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means the lesser of (a) $10,000,00010,000,000, (b) the
Aggregate Dollar Tranche Commitments and (bc) the Aggregate Commitments at such
time. The Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Total Asset Value” means, as of any time for the Consolidated Group, without
duplication, the sum of (a) the Unrestricted Cash Amount at such time, plus
(b) with respect to each Investment Property owned by one or more Affiliated
Investors for more than two full fiscal quarters for which financial statements
have been provided to the Administrative Agent and the Lenders, (i) Adjusted
Property EBITDA for such Investment Property for the then most recently ended
two consecutive fiscal quarter period of the REIT, multiplied by (ii) two
(2) and divided by (iii) the Capitalization Rate, plus (c) with respect to each
Investment Property owned by one or more Affiliated Investors for less than two
full fiscal quarters for which financial statements have been provided to the
Administrative Agent and the Lenders, the book value of such Investment
Property, plus (d) the aggregate book value of all Permitted

 

-39-



--------------------------------------------------------------------------------

Investments owned by the Consolidated Group at such time, plus (e) the
Consolidated Group Pro Rata Share of each of the items referenced in clauses
(a) through (d) of this definition (and the components thereof) to the extent
relating to Investment Properties, cash and Cash Equivalents or Permitted
Investments, as applicable, owned by Unconsolidated Affiliates; provided, that
“Total Asset Value” shall exclude (a) any value allocated to joint ventures
between one or more members of the Consolidated Group and one or more Carey
Affiliates to the extent in excess of 35% of the Total Asset Value and (b) any
value allocated to joint ventures between one or more members of the
Consolidated Group and one or more Persons that are not Carey Affiliates to the
extent in excess of 3.5% of the Total Asset Value; provided, further, that in
the case of the portion, if any, of Total Asset Value attributable to any
Consolidated Affiliate, such portion shall only be included in Total Asset Value
to the extent of the Ownership Percentage of such Consolidated Affiliate.

“Total Equity Value” means, at any time, the excess of (a) the Total Asset Value
at such time, minus (b) Consolidated Total Indebtedness at such time.

“Total G&A Expense” means, for any period, the total general and administrative
expenses of the Consolidated Group for such period, as determined in accordance
with GAAP.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Tranche” means each of the Dollar Tranche, the Alternative Currency Tranche and
each Supplemental Tranche.

“Tranche Required Lenders” means, at any time, with respect to a Tranche,
Lenders under such Tranche holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition) of such
Tranche and (b) aggregate unused Commitments of such Tranche; provided that the
unused Commitment of, and the portion of the Total Revolving Credit Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Tranche Required Lenders.

“Type” means, with respect to a Revolving Credit Loan, its character as a Base
Rate Loan or a EurodollarEurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

-40-



--------------------------------------------------------------------------------

“UCP 600” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (2007 Revision).

“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash Amount” means, as of any date, an amount equal to the
aggregate amount of cash and Cash Equivalents of the Consolidated Group on such
date that are not subject to any pledge, Lien or control agreement (excluding
statutory Liens in favor of any depositary bank where such cash is maintained).

“Unused Fee” has the meaning specified in Section 2.09(a).

“Voting Equity Interests” means, with respect to any Person, any class or
classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the board of directors (or comparable governing body) of such Person.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

“Yen” and “¥” mean the lawful currency of Japan.

1.02.    Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)      The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to

 

-41-



--------------------------------------------------------------------------------

any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Preliminary Statements,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Preliminary Statements, Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)      Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03.    Accounting Terms.

(a)      Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Consolidated
Group shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)      Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in

 

-42-



--------------------------------------------------------------------------------

good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c)      Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the REIT and its Subsidiaries or the
Consolidated Group or to the determination of any amount for the REIT and its
Subsidiaries or the Consolidated Group on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the REIT or the Consolidated Group, as applicable, is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04.    Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05.    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06.    Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

1.07.    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalents of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent as so determined by the Administrative Agent or
the L/C Issuer, as applicable.

 

-43-



--------------------------------------------------------------------------------

(b)      Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as applicable.

1.08.     Additional Alternative Currencies.    (a)  The Borrower may from time
to time request that Eurocurrency Rate Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent, the Required Lenders and the Alternative
Currency Tranche Lenders or the Supplemental Tranche Lenders depending on the
Tranche under which Borrowings in such currency are to be made (the “Authorizing
Lenders”); and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent, the Required Lenders and the L/C Issuer.

(b)      Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Authorizing Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.

(c)      Any failure by an Authorizing Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Authorizing Lender or the L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the

 

-44-



--------------------------------------------------------------------------------

Authorizing Lenders consent to making Eurocurrency Rate Loans in such requested
currency, the Administrative Agent shall so notify the Borrower, and Borrowings
of Eurocurrency Rate Loans in such currency under the applicable Tranche shall
thereupon be permitted hereunder; and if the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and issuances of Letters
of Credit in such currency shall be permitted hereunder. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.08, the Administrative Agent shall promptly so notify the
Borrower.

1.09.    Change of Currency. (a)  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b)      Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent (acting reasonably in
consultation with the Borrower) may from time to time specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union or
reflect such other change in currency of any country and any relevant market
conventions or practices relating to the Euro or such other currency, as
applicable, and the Administrative Agent shall provide three (3) Business Days
prior notice to the Borrower and the Lenders of any such changes of construction
prior to application thereof to any provision of this Agreement. In addition, if
at any time, in the Administrative Agent’s reasonable judgment, the Euro or any
other Alternative Currency is no longer readily available or freely transferable
by reason of a change in any applicable law, rule or regulation of any
governmental, monetary or multinational authority or for any other reason, and
any of the Administrative Agent, the Borrower or the Required Lenders so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend this Agreement (including, without limitation, the
definition of Eurocurrency Rate) to the extent necessary to reflect the change
in currency to put the Lenders, the other Secured Parties and the Borrower in
the substantially identical position, so far as possible, that they would have
been in if no such currency change had occurred.

 

-45-



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01.    The Revolving Credit Borrowings.

(a)      Dollar Tranche Loans. Subject to the terms and conditions set forth
herein, each Dollar Tranche Lender severally agrees to make loans (each such
loan, a “Dollar Tranche Loan”) to the Borrower in Dollars from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Dollar Tranche
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing under this Section 2.01(a), (i) the Total Revolving Credit
Outstandings shall not exceed the least of (x) the Borrowing Base Amount at such
time, (y) the Mortgageability Amount at such time and (z) the Aggregate
Commitments at such time, (ii) the aggregate Outstanding Amount of Dollar
Tranche Loans plus the Outstanding Amount of all L/C Obligations, plus the
Outstanding Amount of all Swing Line Loans shall not exceed the Aggregate Dollar
Tranche Commitments, (iii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment and (iv) the aggregate Outstanding Amount of the Dollar
Tranche Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Dollar Tranche Commitment. Within the limits of each Lender’s
Dollar Tranche Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow under this Section 2.01(a), prepay under Section 2.05,
and reborrow under this Section 2.01(a). Dollar Tranche Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(b)      Alternative Currency Tranche Loans.  Subject to the terms and
conditions set forth herein, each Alternative Currency Tranche Lender severally
agrees to make loans (each such loan, a “Revolving Creditan “Alternative
Currency Tranche Loan”) to the Borrower in Dollars or in an Alternative Currency
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Alternative Currency Tranche Commitment; provided, however, that after
giving effect to any Revolving Credit Borrowing under this Section 2.01(b),
(i) the Total Revolving Credit Outstandings shall not exceed the least of
(x) the Borrowing Base Amount at such time, (y) the Mortgageability Amount at
such time and (z) the Aggregate Commitments at such time and (ii, (ii) the
aggregate Outstanding Amount of Alternative Currency Tranche Loans shall not
exceed the Aggregate Alternative Currency Tranche Commitments, (iii) the
aggregate Outstanding Amount of Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit and (iv) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all

 

-46-



--------------------------------------------------------------------------------

Swing Line Loans shall not exceed such Lender’s Commitment. Within the limits of
each Lender’s Alternative Currency Tranche Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this
Section 2.01,2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or
Eurodollar2.01(b). Alternative Currency Tranche Loans (other than Alternative
Currency Tranche Loans in Dollars) shall only be Eurocurrency Rate Loans, as
further provided herein.

(c)      Supplemental Tranche Loans. Each Lender with a Supplemental Tranche
Commitment severally agrees, on the terms and conditions set forth herein, to
make loans (each a “Supplemental Tranche Loan”) in Dollars, Alternative
Currencies and the applicable Supplemental Currency to the Borrower, from time
to time on any Business Day during the period from the Supplemental Tranche
Effective Date with respect to such Supplemental Tranche until the end of the
Availability Period in an aggregate amount not to exceed such Lender’s
Supplemental Tranche Commitment at such time; provided, however, that after
giving effect to any Revolving Credit Borrowing under this Section 2.01(c),
(i) the Total Revolving Credit Outstandings shall not exceed the least of
(x) the Borrowing Base Amount at such time, (y) the Mortgageability Amount at
such time and (z) the Aggregate Commitments at such time, (ii) the aggregate
Outstanding Amount of Loans under such Supplemental Tranche shall not exceed the
Supplemental Tranche Commitments of such Tranche, (iii) the aggregate
Outstanding Amount of Loans denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit and (iv) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Supplemental Tranche Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(c), prepay
under Section 2.05, and reborrow under this Section 2.01(c). Supplemental
Tranche Loans (other than Supplemental Tranche Loans in Dollars) shall only be
Eurocurrency Rate Loans, as further provided herein.

(d)      Selection of Tranches. The Borrower may borrow from one or more
Tranches as selected by the Borrower, but each Borrowing within a Tranche shall
be made in a currency permitted under such Tranche of the same Type made
simultaneously by all Lenders with a Commitment with respect to such Tranche
ratably according to their Commitments with respect to such Tranche.

2.02.    Borrowings, Conversions and Continuations of Loans.

(a)      Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of
EurodollarEurocurrency Rate Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any

 

-47-



--------------------------------------------------------------------------------

Borrowing of, conversion to or continuation of EurodollarEurocurrency Rate Loans
denominated in Dollars or of any conversion of EurodollarEurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, and (ii(ii) four Business Days prior
to the requested date of any Borrowing or continuation of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (iii) one Business Day prior to
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of EurodollarEurocurrency Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of EurodollarEurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Revolving Credit
Loans to be borrowed, converted or continued, (iv) the Type of Revolving Credit
Loans to be borrowed or to which existing Revolving Credit Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the Tranche and currency of the Revolving Credit Loans
to be borrowed or continued. If the Borrower fails to specify a currency in a
Loan Notice requesting a Revolving Credit Borrowing, then the Revolving Credit
Loan so requested shall be made in Dollars. If the Borrower fails to specify a
Tranche in a Loan Notice requesting a Revolving Credit Borrowing, then the Loan
Notice shall be deemed to be a request for a Borrowing under the Dollar Tranche
if the request is for a Borrowing in Dollars, the Alternative Currency Tranche
if the request is for a Borrowing in Euro, Sterling or Yen, and the Supplemental
Tranche if the request is for a Borrowing in a currency available only under
such Supplemental Tranche. If the Borrower fails to specify a Type of Revolving
Credit Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans; provided, however,
that in the case of a failure to timely request a continuation of Eurocurrency
Rate Loans denominated in an Alternative Currency, such Eurocurrency Rate Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable EurodollarEurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of
EurodollarEurocurrency Rate Loans in

 

-48-



--------------------------------------------------------------------------------

any such Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. No Loan may be converted into
or continued as a Loan denominated in a different currency or in a different
Tranche, but instead must be repaid in the original currency of such Loan and
reborrowed in the other currency or reborrowed in another Tranche to the extent
permitted herein. Notwithstanding anything to the contrary herein, a Swing Line
Loan may not be converted to a EurodollarEurocurrency Rate Loan.

(b)      Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the applicable Tranche of the amount and currency
of its Applicable Percentage of the applicable Revolving Credit Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the applicable Tranche of the
details of any automatic conversion to Base Rate Loans or continuation of
Eurocurrency Rate Loans denominated in a currency other than Dollars, in each
case, as described in Section 2.02(a). Each Lender shall make the amount of its
Revolving Credit Loan available to the Administrative Agent in immediately
available fundsSame Day Funds at the Administrative Agent’s Office for the
applicable currency not later than 1:00 p.m., in the case of any Revolving
Credit Loan denominated in Dollars and not later than the Applicable Time
specified by the Administrative Agent in the case of any Revolving Credit Loan
in an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving Credit Borrowing denominated in
Dollars is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c)      Except as otherwise provided herein, a EurodollarEurocurrency Rate Loan
may be continued or converted only on the last day of an Interest Period for
such EurodollarEurocurrency Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as EurodollarEurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be

 

-49-



--------------------------------------------------------------------------------

prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d)      The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for
EurodollarEurocurrency Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e)      After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fiveten
(5)10)  Interest Periods in effect in respect of the Revolving Credit Loans.

2.03.    Letters of Credit.

(a)      The Letter of Credit Commitment.  (i)  Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the REIT or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor compliant drawings under
the Letters of Credit; and (B) the Dollar Tranche Lenders severally agree to
participate in Letters of Credit issued for the account of the REIT or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (xv ) the Total
Revolving Credit Outstandings shall not exceed the least of the (1) the
Borrowing Base Amount at such time, (2) the Mortgageability Amount at such time
and (3) the Aggregate Commitments at such time, (yw) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (x) the aggregate Outstanding
Amount of the Dollar Tranche Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Dollar Tranche Commitment, (y) the aggregate
Outstanding Amount of the Dollar Tranche Loans, plus the Outstanding Amount of
all L/C Obligations, plus the Outstanding Amount of all Swing Line Loans shall
not exceed the Aggregate Dollar Tranche Commitments and (z) the

 

-50-



--------------------------------------------------------------------------------

Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii)        The L/C Issuer shall not issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Administrative Agent and the L/C Issuer have approved such expiry
date; provided that in no event will any Letter of Credit have an expiry date
that is later than the first anniversary of the Maturity Date.

(iii)       The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing that Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or that Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to that Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B)      the issuance of that Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

(C)      except as otherwise agreed by the Administrative Agent and the L/C
Issuer, that Letter of Credit is in an initial stated amount less than $500,000;

(D)      that Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or

(E)      the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency; or

 

-51-



--------------------------------------------------------------------------------

(F)       (E) any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from that Letter of Credit and all other L/C Obligations as to
which the L/C Issuer has actual or potential Fronting Exposure with respect to
such Defaulting Lender, as it may elect in its sole discretion.

(iv)      The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue that Letter of Credit in its
amended form under the terms hereof.

(v)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue that
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of that Letter of Credit does not accept the proposed amendment to
that Letter of Credit.

(vi)      The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)      Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.  (i)  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be

 

-52-



--------------------------------------------------------------------------------

presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer: (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the REIT or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Dollar Tranche
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no

 

-53-



--------------------------------------------------------------------------------

obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(v)      If the expiry date of any Letter of Credit would occur after the
Maturity Date, the Borrower hereby agrees that it will at least thirty (30) days
prior to the Maturity Date (or, in the case of a Letter of Credit issued or
extended on or after thirty (30) days prior to the Maturity Date, on the date of
such issuance or extension, as applicable) Cash Collateralize such Letter of
Credit.

(c)      Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Dollar Tranche
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the Dollar Equivalent

 

-54-



--------------------------------------------------------------------------------

thereof in the case of a Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”), and the amount of such Lender’s
Applicable Percentage thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans under the Dollar
Tranche to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Dollar Tranche Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)      Each Dollar Tranche Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar denominated payment in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.

(iii)      With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)      Until each Dollar Tranche Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v)      Each Dollar Tranche Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and

 

-55-



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Loan Notice ). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)        If any Dollar Tranche Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensationapplicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be, as of the date of such Borrowing
or L/C Advance. A certificate of the L/C Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations.  (i)  At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance or proceeds of such Lender’s Revolving Credit Loan in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

(ii)        If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) and paid to the Lenders
entitled thereto is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in

 

-56-



--------------------------------------------------------------------------------

its discretion), each Dollar Tranche Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Fundsapplicable Overnight Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e)        Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing and each Revolving Credit Loan made pursuant to Section 2.03(c)
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)      any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that the REIT or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer, any
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)      any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)      any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary thereof or in the relevant currency markets generally; or

 

-57-



--------------------------------------------------------------------------------

(vi)       (v) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the REIT or any
of its Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or, the Required Lenders or the Required
Dollar Tranche Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any
Lender, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit (other than as a result of an order of a court of competent
jurisdiction). In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be

 

-58-



--------------------------------------------------------------------------------

responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)      Applicability of ISP and UCP 600. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of
the ISP or UCP 600 shall apply to such Letter of Credit.

(h)      Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Dollar Tranche Lender in accordance with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the occurrence and during the continuance
of any Event of Default arising under Section 8.01(a)(i) or, upon request of the
Required Lenders while any other Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(i)      Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at a rate per
annum equal to 0.125%, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the

 

-59-



--------------------------------------------------------------------------------

first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)      Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)      Letters of Credit Issued for the REIT and its
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, the
REIT or a Subsidiary thereof, the Borrower shall be obligated to reimburse the
L/C Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the REIT or its Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of the REIT and such Subsidiaries.

(l) Letters of Credit Issued Under Dollar Tranche. Each Letter of Credit may
only be issued under the Dollar Tranche. Letters of Credit may not be issued
under any other Tranche. Notwithstanding any provision herein to the contrary,
the provisions of this Section 2.03 shall, as to any particular Letter of
Credit, be applied only to the Dollar Tranche and not under any other Tranche,
subject to the provisions of Section 2.13.

2.04.    Swing Line Loans.

(a)      The Swing Line.  Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Dollar
Tranche Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Revolving Credit

 

-60-



--------------------------------------------------------------------------------

Outstandings shall not exceed the least of (x) the Borrowing Base Amount at such
time, (y) the Mortgageability Amount at such time and (z) the Aggregate
Commitments at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans at such time shall not exceed such Lender’s Commitment, (iii) the
aggregate Outstanding Amount of the Dollar Tranche Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Dollar Tranche Commitment
and (iv) the aggregate Outstanding Amount of the Dollar Tranche Loans, plus the
Outstanding Amount of all L/C Obligations, plus the Outstanding Amount of all
Swing Line Loans shall not exceed the Aggregate Dollar Tranche Commitments, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Dollar
Tranche Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b)      Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the

 

-61-



--------------------------------------------------------------------------------

limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available
fundsSame Day Funds or, if specified by the Borrower in the Swing Line Notice
delivered to the Swing Line Lender, by transfer of immediately available
fundsSame Day Funds to a bank specified by the Borrower, for credit to an
account at such bank specified by the Borrower, in such Swing Line Notice.

(c)      Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Dollar Tranche Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Loan Notice for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Dollar Tranche Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Dollar Tranche Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available
fundsSame Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Dollar Tranche Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)      If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Dollar
Tranche Lenders fund its risk participation in the relevant Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

 

-62-



--------------------------------------------------------------------------------

(iii)      If any Dollar Tranche Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank
compensationapplicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Dollar Tranche Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be, as of the
date of such Borrowing or the required date of funding of such participations. A
certificate of the Swing Line Lender submitted to any Dollar Tranche Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)      Each Dollar Tranche Lender’s obligation to make Revolving CreditDollar
Tranche Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Dollar Tranche Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d)      Repayment of Participations.  (i)  At any time after any Dollar Tranche
Lender has purchased and funded a risk participation in a Swing Line Loan or
made a Revolving Credit Loan pursuant to Section 2.04(c), if the Swing Line
Lender receives any payment on account of such Swing Line Loan, the Swing Line
Lender will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.

(ii)      If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan and paid to the Lenders is required
to be returned by the Swing Line Lender under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Dollar Tranche Lender shall pay to the
Swing Line

 

-63-



--------------------------------------------------------------------------------

Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Fundsapplicable Overnight
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Dollar Tranche Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)      Interest for Account of Swing Line Lender.  The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Dollar Tranche Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f)      Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05.    Prepayments.

(a)      Optional.  (i)  The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (3) on the date of prepayment of Base Rate Loans;
(B) any prepayment of EurodollarEurocurrency Rate Loans (w hether denominated in
Dollars or Alternative Currencies) shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
EurodollarEurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a EurodollarEurocurrency Rate Loan pursuant
to this Section 2.05(a) shall be accompanied by all accrued interest on the
amount prepaid.

 

-64-



--------------------------------------------------------------------------------

(ii)      The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b)      Mandatory.  (i)  If for any reason the sum of the Total Revolving
Credit Outstandings at any time exceeds the least of (A) the Borrowing Base
Amount at such time, (B) the Mortageability Amount at such time and (C) the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

(ii)      If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Revolving Credit Loans in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.

(iii)      (ii) Prepayments made pursuant to this Section 2.05(b),
Section 2.18(c), Section 2.18(d) or Section 2.18(f)(ii), and all amounts, if
any, received by the Administrative Agent from the Defeasance Escrow Agent in
respect of the Defeasance Escrow Deposit, first, shall be applied ratably to the
L/C Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon a drawing under any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.

(iv)      If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of the L/C Obligations exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall Cash Collateralize the L/C Obligations to the extent
necessary, such that, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder does not exceed 100% of the
Letter of Credit Sublimit.

 

-65-



--------------------------------------------------------------------------------

2.06.    Termination or Reduction of Commitments.

(a)      Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swing Line Sublimit, or from time to time
permanently reduce the Aggregate Commitments, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Aggregate Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the least of (1) the Borrowing Base Amount at such
time, (2) the Mortgageability Amount at such time and (3) the Aggregate
Commitments (as so reduced), (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C(C)
the Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Revolving Credit
Loans denominated in Alternative Currencies would exceed the Alternative
Currency Sublimit, or (D) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit. If after giving effect to
any reduction or termination of Aggregate Commitments under this Section 2.06,
the Letter of Credit Sublimit, the Alternative Currency Sublimit, or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit, the Alternative Currency Sublimit, or the Swing Line Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.

(b)      Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit, the
Alternative Currency Sublimit or the Aggregate Commitments under this
Section 2.06. Upon any reduction of the Aggregate Commitments, the Commitment of
each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

 

-66-



--------------------------------------------------------------------------------

2.07.    Repayment of Loans.

(a)      Revolving Credit Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

(b)      Swing Line Loans.  The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five Business Days after such Swing Line Loan
is made and (ii) the Maturity Date.

2.08.    Interest.

(a)      Subject to the provisions of Section 2.08(b), (i) each
EurodollarEurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the EurodollarEurocurrency Rate for such Interest Period plus the Applicable
Rate plus (in the case of a Eurocurrency Rate Loan of any Lender which is lent
from a Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate applicable to Base Rate Loans.

(b)      (i)  While any Event of Default arising under Section 8.01(a)(i)
exists, or upon the request of the Required Lenders while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii)      Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)      Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09.    Fees.  In addition to certain fees described in Sections 2.03(h) and
(i) and Section 2.14(b):

(a)      Unused Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, an

 

-67-



--------------------------------------------------------------------------------

unused line fee in Dollars (the “Unused Fee”) equal to 0.50% per annum (which
fee shall be reduced to 0.30% per annum commencing on the Second Amendment
Effective Date) times the actual daily amount by which the Aggregate Commitments
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
(excluding, for the avoidance of doubt, Swing Line Loans) and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17. The Unused Fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Unused Fee shall be calculated quarterly in arrears.

(b)      Other Fees.  The Loan Parties shall pay or cause to be paid to the
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the EurodollarEurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which such
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which such Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11.    Evidence of Debt.

(a)      The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or

 

-68-



--------------------------------------------------------------------------------

otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b)      In addition to the accounts and records referred to in Section 2.11(a),
the Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12.    Payments Generally; Administrative Agent’s Clawback.

(a)      General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. Each
prepayment of a EurodollarEurocurrency Rate Loan shall be accompanied by any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each prepayment of a Loan shall be paid to the Lenders in accordance with their
respective Applicable Percentages. Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by any Loan Party hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal of and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollarssuch Alternative Currency and in
immediately available fundsSame Day Funds not later than 2:00 p.m. on the date
specified hereinthe Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Loan Party is prohibited by
any

 

-69-



--------------------------------------------------------------------------------

Law from making any required payment hereunder in an Alternative Currency, such
Loan Party shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall(i) after 2:00 p.m. in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)      (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of EurodollarEurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available fundsSame Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensationapplicable Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in

 

-70-



--------------------------------------------------------------------------------

such Borrowing as of the date of such Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii)      Payments by Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available fundsSame
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensationOvernight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)      Failure to Satisfy Conditions Precedent.  If any Lender makes available
to the Administrative Agent funds for any Revolving Credit Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)      Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e)      Funding Source.  Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Revolving Credit Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.

 

-71-



--------------------------------------------------------------------------------

(f)      Insufficient Funds.  If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due such parties.

2.13.      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)      the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations

 

-72-



--------------------------------------------------------------------------------

in L/C Obligations or Swing Line Loans to any assignee or participant, other
than an assignment to the REIT or any Affiliate thereof (as to which the
provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14.    Extension of Maturity Date.

(a)      Notification of Extension.  The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) not earlier than 90
days and not later than 30 days prior to the Initial Revolver Maturity Date,
elect to extend the Maturity Date for an additional twelve (12) months from the
Initial Revolver Maturity Date. The Administrative Agent shall distribute any
such Extension Notice promptly to the Lenders following its receipt thereof.

(b)      Conditions Precedent to Effectiveness of Maturity Date Extension.  As
conditions precedent to such extension, the Borrower shall, on or prior to the
Initial Revolver Maturity Date, satisfy each of the following requirements for
such extension to become effective:

(i)      The Administrative Agent shall have received an Extension Notice within
the period required under clause (a) above;

(ii)      On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Maturity Date, no
Default shall have occurred and be continuing;

(iii)      The Borrower shall have paid to the Administrative Agent, for the pro
rata benefit of the Lenders based on their respective Applicable Percentages as
of such date, an extension fee in an amount equal to 0.350.25% of the Aggregate
Commitments as in effect on the Initial Revolver Maturity Date (it being agreed
that such Extension Fee shall be fully earned when paid and shall not be
refundable for any reason);

(iv)      The Administrative Agent shall have received a certificate of the REIT
dated as of the Initial Revolver Maturity Date signed by a Responsible Officer
of the REIT (i) (x) certifying and attaching the resolutions adopted by each
Loan Party approving or consenting to such extension or (y) certifying that, as
of the Initial Revolver Maturity Date, the resolutions delivered to the
Administrative Agent and the Lenders on the Closing Date (which resolutions
include approval for an extension of the Maturity Date for an additional twelve
(12) months from the Initial Revolver Maturity Date) are and remain in full
force and effect and have not been modified, rescinded or superseded since the
date of adoption and (ii) certifying that,

 

-73-



--------------------------------------------------------------------------------

before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Initial Revolver Maturity
Date, except (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (y) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (z) for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists; and

(v)      The Borrower and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of each of the Pledge Agreement and the Guaranty
Agreement, executed by the Loan Parties party thereto.

(c)      Increase in Capitalization Rate.  If the Borrower requests an extension
of the Maturity Date in accordance with the provisions of clause (a) of this
Section 2.14, the Required Lenders may (but shall not be obligated to), on a
one-time basis, increase the percentage set forth in the definition of
“Capitalization Rate” by up to 0.50%, which increase shall become effective on
the Initial Revolver Maturity Date. Any such increase in the Capitalization Rate
shall be evidenced by a written notice executed by the Required Lenders and
delivered to the Administrative Agent (which shall forward to the Borrower)
within ten (10) days prior to the Initial Revolver Maturity Date.

2.15.     Increase in Commitments.

(a)      Notice of Election to Increase.  Provided there exists no Default, upon
written notice to the Administrative Agent, the Borrower may from time to time
elect to increase the Aggregate Commitments (which increase may take the form of
a new Supplemental Tranche or increasing the size of an existing Tranche) by an
amount (in the aggregate for all such increases) not exceeding
$30,000,000125,000,000 ; provided that any such increase shall be in a minimum
amount of $10,000,000.10,000,000 (or such other amount as is agreed by the
Administrative Agent and the Borrower) and the Borrower shall specify the
Tranche or Tranches that shall be increased and the amount of any such increase.
The Administrative Agent shall promptly inform the Lenders of such notice of
election made by the Borrower.

(b)      Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent if it desires to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.

 

-74-



--------------------------------------------------------------------------------

(c)      Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, the Arrangers shall, if requested by the Borrower in
writing, use their best efforts to identify one or more additional Eligible
Assignees that are willing to provide Commitments and become Lenders. Any such
Eligible Assignee shall become a Lender by executing a joinder agreement in form
and substance satisfactory to the Administrative Agent and its counsel (a “New
Lender Joinder Agreement”).

(d)      Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)      Conditions to Effectiveness of Increase.  As conditions precedent to
such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the REIT dated as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of the REIT
(x) (1) certifying and attaching the resolutions adopted by each Loan Party
approving or consenting to such increase or (2) certifying that, as of the
Increase Effective Date, the resolutions delivered to the Administrative Agent
and the Lenders on the Closing Date (which resolution include approval for an
increase of the Aggregate Commitments by an amount of up to $30,000,000) are and
remain in full force and effect and have not been modified, rescinded or
superseded since the date of adoption, and (y) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (2) any representation or warranty that is
already by its terms qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects as of such date after
giving effect to such qualification and (3) that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists, (ii) the Administrative Agent shall
have received (x) a New Lender Joinder Agreement duly executed by the Borrower
and each Eligible Assignee that is becoming a Lender in connection with such
increase, which New Lender Joinder Agreement shall be acknowledged and consented
to in writing by the Administrative Agent, the Swing Line Lender and the L/C
Issuer and (y) written confirmation from each existing Lender, if any,
participating in such increase of the amount by which its Commitment will be

 

-75-



--------------------------------------------------------------------------------

increased, which confirmation shall be acknowledged and consented to in writing
by the Swing Line Lender and the L/C Issuer and (iii) the Borrower shall have
paid to the Arrangers the feefees required to be paid pursuant to the Fee Letter
in connection therewith. The Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans in each Tranche ratable with any revised Applicable Percentages arising
from any nonratable increase in the Commitments under this Section.

(f)         Conflicting Provisions.  This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

2.16.    Cash Collateral.

(a)        Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by all Defaulting
Lenders). If at any time the Administrative Agent determines that any funds held
as Cash Collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing
under any Letter of Credit for which funds are on deposit as Cash Collateral,
such funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

(b)        Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. The Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such

 

-76-



--------------------------------------------------------------------------------

cash, such deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)        Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.04, 2.05, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)        Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.17.    Defaulting Lenders.

(a)        Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)        Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

-77-



--------------------------------------------------------------------------------

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any
Revolving Credit Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Credit Loans under this Agreement; sixth, to the payment of any amounts owing to
the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)        Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any Unused Fee pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such

 

-78-



--------------------------------------------------------------------------------

fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv)        Reallocation of Applicable Percentages to Reduce Fronting
Exposure.   During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender.

(b)        Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.18.    Collateral; Borrowing Pool; Defeasance Properties.

(a)        Collateral.  The obligations of the Borrower and Guarantors under the
Loan Documents shall be secured by a perfected first priority security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral.

 

-79-



--------------------------------------------------------------------------------

(b)        Requirements for Investment Properties to be Included in the
Borrowing Pool.  Prior to any Investment Property being included in the
Borrowing Pool (and, in the case of the requirements set forth in clauses
(iii) through (xii) below, at all times that such Investment Property is
included in the Borrowing Pool as provided in Section 2.18(c)), each of the
following requirements shall have been satisfied with respect to such Investment
Property (such requirements being referred to herein as the “Borrowing Pool
Eligibility Criteria”):

(i)        The Borrower shall have provided the Administrative Agent and the
Lenders with a written request for such Investment Property to be admitted into
the Borrowing Pool, which request shall be accompanied by (x) reasonably
detailed property diligence materials consistent with such diligence materials
provided by the Borrower with respect to the Initial Investment Properties
(including, without limitation, historical operating statements and third party
reports) with respect to such Investment Property, (y) a description of such
Investment Property and (z) such additional documents and information as
reasonably requested by the Administrative Agent (such written request, together
with the accompanying materials specified herein, is referred to herein as the
“Borrowing Pool Inclusion Request”).

(ii)       The Administrative Agent shall have approved the inclusion of such
Investment Property in the Borrowing Pool, which approval shall not be
unreasonably withheld or delayed.

(iii)      The Affiliated Investor that owns such Investment Property shall be a
Wholly-Owned Subsidiary of the Borrower (or, in the case of the German
Investment Properties, a Wholly-Owned Subsidiary of the REIT and the Borrower
together), and all of the Equity Interests of such Affiliated Investor (together
with all of the Equity Interests of any direct or indirect Subsidiary of the
Borrower that owns Equity Interests of such Affiliated Investor) shall be
pledged as Collateral in favor of the Administrative Agent, for the benefit of
the Secured Parties, pursuant to the Collateral Documents; provided that (x) in
the case of an Affiliated Investor that owns a Pledge-Restricted Defeasance
Property (and does not own any other Investment Property included in the
Borrowing Pool), the Equity Interests of such Affiliated Investor and the Equity
Interests of such Affiliated Investor’s direct or indirect parent, shall not be
required to be subject to such pledge until the occurrence of the Defeasance
Trigger Date with respect to such Pledged-Restricted Defeasance Property;
provided, further, that each such Subsidiary of the Borrower that owns Equity
Interests of such Affiliated Investor directly or indirectly does not (i) own an
Investment Property included in the Borrowing Pool or (ii) directly or
indirectly own any Equity Interests of another Affiliated Investor that owns an
Investment Property included in the Borrowing Pool) and (y) in the case of the
Minnesota Hotel Property, (A) the Equity Interests of the Minnesota Hotel
Property Lessee shall additionally be required to be subject to such pledge and
(B) on and at all times after the sixtieth (60th) day following the Closing
Date, the Minnesota Hotel Franchise License Comfort Letter shall be in full
force and effect.

 

-80-



--------------------------------------------------------------------------------

(iv)     Except in the case of Foreign Investment Properties, the Affiliated
Investor that owns such Investment Property must be organized under the laws of,
and have its principal place of business and chief executive office located in,
the United States of America, any State thereof or the District of Columbia.

(v)      The Affiliated Investor that owns such Investment Property shall be a
Subsidiary Guarantor, and each Subsidiary of the Borrower that directly or
indirectly owns any Equity Interests in such Affiliated Investor shall be a
Subsidiary Guarantor; provided, that (x) in the case of an Affiliated Investor
that owns a Guaranty-Restricted Defeasance Property (and does not own any other
Investment Property included in the Borrowing Pool), such Affiliated Investor,
and any direct or indirect Subsidiary of the Borrower that owns the Equity
Interests of such Affiliated Investor, shall not be required to be a Guarantor
until the occurrence of the Defeasance Trigger Date with respect to such
Guaranty-Restricted Defeasance Property; provided, further, that each such
Subsidiary of the Borrower that owns Equity Interests of such Affiliated
Investor directly or indirectly does not (i) own an Investment Property included
in the Borrowing Pool or (ii) directly or indirectly own any Equity Interests of
another Affiliated Investor that owns an Investment Property included in the
Borrowing Pool) and (y) in the case of the Minnesota Hotel Property, the
Minnesota Hotel Property Lessee shall additionally be required to be a
Subsidiary Guarantor.

(vi)     Such Investment Property shall be located in the United States, Canada,
the United Kingdom, Germany or France.

(vii)    Such Investment Property shall be free and clear of all negative
pledges or any restrictions on the ability of the Affiliated Investor that owns
such Investment Property to transfer or encumber such Investment Property;
provided, that in the case of a Defeasance Property, this clause (vii) shall not
apply until the occurrence of the Defeasance Trigger Date with respect to such
Defeasance Property.

(viii)    The Affiliated Investor that owns such Investment Property shall not
have any Indebtedness (other than the Obligations and other Indebtedness
permitted to be incurred by such Affiliated Investor under Section 7.02) and
shall be Solvent and not subject to any proceedings under any Debtor Relief Law.

(ix)     After giving effect to the inclusion of such Investment Property in the
Borrowing Pool, the minimum aggregate occupancy for all Investment Properties
included in the Borrowing Pool shall be at least 80% (determined on a percentage
square feet occupied basis).

(x)      Such Investment Property shall not be subject to any ground leases
(other than Eligible Ground Leases).

(xi)     After giving effect to the inclusion of such Investment Property in the
Borrowing Pool, Aggregate Capped Value shall equal at least
$125,000,000.100,000,000.

 

-81-



--------------------------------------------------------------------------------

(xii)     There shall not exist any Lien or other encumbrance on (x) such
Investment Property (or any income therefrom), other than Liens permitted under
Section 7.01(a), (b), (c) or (f) and, additionally in the case of a Defeasance
Property (solely during the period commencing on the Closing Date and ending on
the Defeasance Trigger Date for such Defeasance Property), Liens permitted under
Section 7.01(i), (y) any other assets or property of the Affiliated Investor
that owns such Investment Property, other than Liens permitted under
Section 7.01 or (z) any of the Equity Interests of the Affiliated Investor that
owns such Investment Property (or any direct or indirect Subsidiary of the
Borrower that owns Equity Interests of such Affiliated Investor), including any
right to receive distributions or other amounts in respect of such Equity
Interests, other than Liens permitted under Section 7.01(a) or (b).

(xiii)    The Administrative Agent and the Lenders shall have received an
Availability Certificate presenting the Borrower’s computation of Availability
after giving effect to the inclusion of such Investment Property in the
Borrowing Pool, together with the items set forth in clauses (i) through (vi) of
Section 6.02(f).

(xiv)    The Administrative Agent and the Lenders shall have received a copy of
the limited liability company operating agreement, partnership agreement, bylaws
or other similar organizational documents of the Affiliated Investor who owns
such Investment Property and each Subsidiary of the Borrower that directly or
indirectly owns any Equity Interests in such Affiliated Investor, which
organizational documents shall be (x) in form and substance reasonably
satisfactory to the Administrative Agent (it being agreed that organizational
documents substantially in the form of the Organization Documents attached as
Exhibit I hereto are satisfactory to the Administrative Agent) and (y) certified
by a Responsible Officer of the Borrower as being true, correct and complete.

(xv)    The Administrative Agent shall have received such additional information
regarding such Investment Property as reasonably requested by the Administrative
Agent (on behalf of itself or any Lender).

(c)        Removal of Investment Properties from the Borrowing Pool as a Result
of Failure to Satisfy Borrowing Pool Eligibility Criteria.  If, following the
inclusion of any Investment Property in the Borrowing Pool (i) such Investment
Property at any time fails to satisfy any of the Borrowing Pool Eligibility
Criteria set forth in Section 2.18(b)(iii) through (xii) or (ii) the
Administrative Agent determines that any event or circumstance has occurred with
respect to such Investment Property that the Administrative Agent reasonably
determines to be materially adverse to such Investment Property or the
applicable Affiliated Investor and, in each case, such failure, event or
circumstance is not cured within 30 days after notice to the Borrower from the
Administrative Agent, then following such period such Investment Property shall
immediately be removed from the Borrowing Pool. In addition, in the event that
the minimum aggregate occupancy for all Investment Properties

 

-82-



--------------------------------------------------------------------------------

included in the Borrowing Pool at any time is less than 80% (determined on a
percentage square feet occupied basis), Investment Properties that are partially
or fully vacant but still producing rental income and that otherwise satisfy the
other Borrowing Pool Eligibility Criteria will be removed from the Borrowing
Pool to the extent necessary to cause the occupancy rate for all Eligible
Investment Properties included in the Borrowing Pool calculated on an aggregate
basis to equal at least 80%. The Administrative Agent shall promptly provide the
Borrower and the Lenders with notice of any such removal pursuant to the prior
two sentences. If, after giving effect to any such removal of the applicable
Investment Property from the Borrowing Pool, the Total Revolving Credit
Outstandings exceed the least of (i) Borrowing Base Amount at such time,
(ii) the Mortgageability Amount at such time and (iii) the Aggregate Commitments
at such time, the Borrower shall immediately prepay Revolving Credit Loans,
Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess in the manner specified in Section 2.05(b)(ii).

(d)        Removal of Investment Properties Included in the Borrowing Pool by
the Borrower.  An Investment Property may be removed from the Borrowing Pool by
the Borrower upon the completion of the following conditions precedent to the
satisfaction of the Administrative Agent:

(i)      The Borrower shall have delivered to the Administrative Agent and the
Lenders on or prior to the date that is fivetwo (5 2) Business Days prior to the
date on which such release is to be effected, a written notice of its desire to
remove such Investment Property from the Borrowing Pool (a “Borrowing Pool
Release Notice”).

(ii)     If the release of such Investment Property from the Borrowing Pool
occurs on or prior to the first anniversary of the Closing Date, then after
giving pro forma effect to the release of such Investment Property from the
Borrowing Pool, the aggregate amount of Capped Values from all Investment
Properties released from the Borrowing Pool since the Closing Date (other than
Substituted Investment Properties) shall not exceed forty five percent (45%) of
the Aggregate Capped Value on the Closing Date.[Intentionally omitted].

(iii)    On or before the date that is two (2) Business Days prior to the date
of the proposed release, the Borrower shall have submitted to the Administrative
Agent and the Lenders a certificate executed by a Responsible Officer of the
Borrower certifying to the Administrative Agent and the Lenders (x) that
immediately after giving effect to such release, no Default has occurred and is
continuing and (y) a calculation showing compliance with Section 2.18(d)(ii), if
applicable.

(iv)    On or before the date that is two (2) Business Days prior to the date of
the proposed release, the Borrower shall have submitted to the Administrative

 

-83-



--------------------------------------------------------------------------------

Agent and the Lenders an Availability Certificate (together with the items set
forth in clauses (i) through (vi) of Section 6.02(f)) giving pro forma effect to
the proposed release of such Investment Property from the Borrowing Pool. If,
after giving effect to the proposed release of such Investment Property from the
Borrowing Pool, the Total Revolving Credit Outstandings would exceed the least
of (x) the Borrowing Base Amount at such time, (y) the Mortgageability Amount at
such time and (z) the Aggregate Commitments at such time, the Borrower shall,
simultaneously with or prior to the consummation of such release, prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess in the manner specified in
Section 2.05(b)(ii).

(e)        Substitution of Investment Property Included in the Borrowing
Pool.  The Borrower may substitute an Investment Property included in the
Borrowing Pool (such Investment Property being referred to herein as a
“Substituted Investment Property”) with another Eligible Investment Property
(such Investment Property being referred to herein as a “Replacement Investment
Property”) upon the completion of the following conditions precedent to the
satisfaction of the Administrative Agent:

(i)        The Borrower shall have delivered to the Administrative Agent and the
Lenders on or prior to the date that is five (5) Business Days prior to the date
on which such substitution is to be effected, a written notice of its desire to
substitute such Substituted Investment Property with such Replacement Investment
Property, together with the items required in clauses (x), (y) and (z) of the
definition of Borrowing Pool Inclusion Request with respect to such Replacement
Investment Property.

(ii)       Such Replacement Property shall satisfy all of the Borrowing Pool
Eligibility Criteria (other than clause (i) thereof).

(iii)      On or before the date that is two (2) Business Days prior to the date
of the proposed substitution, the Borrower shall have submitted to the
Administrative Agent and the Lenders a certificate executed by a Responsible
Officer of the Borrower certifying to the Administrative Agent and the Lenders
that immediately after giving effect to such substitution, no Default has
occurred and is continuing.

(iv)      On or before the date that is two (2) Business Days prior to the date
of the proposed substitution, the Borrower shall have submitted to the
Administrative Agent and the Lenders an Availability Certificate (together with
the items set forth in clauses (i) through (vi) of Section 6.02(f)) giving pro
forma effect to the proposed substitution. After giving effect to the proposed
substitution, the Total Borrowing Outstandings shall not exceed the least of
(x) the Borrowing Base Amount at such time, (y) the Mortgageability Amount at
such time and (z) the Aggregate Commitments at such time.

 

-84-



--------------------------------------------------------------------------------

(f)         Defeasance Properties.

(i)        On the Closing Date, the Borrower shall deposit $71,116,425.63 (the
“Defeasance Escrow Deposit”) with the Defeasance Escrow Agent, which deposit
shall be held by the Defeasance Escrow Agent in accordance with the terms and
conditions of the Defeasance Escrow Agreements. The Borrower hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority security interest in all of its right, title and interest in and to the
Defeasance Escrow Deposit and the Defeasance Escrow Agreements.

(ii)       If, within three (3) Business Days following the Closing Date,
(x) all Indebtedness that is secured by a Lien on any Defeasance Property has
not been defeased in full (solely with proceeds of the Defeasance Escrow Deposit
released to or on behalf of the Borrower by the Defeasance Escrow Agent, or any
securities or other property purchased therefrom) and (y) all Liens securing
such Indebtedness have not been terminated and released, in each case pursuant
to documentation reasonably satisfactory to the Administrative Agent, then such
Defeasance Property shall automatically be removed from the Borrowing Pool
(without any further action on the part of the Administrative Agent or any other
Person). If, after giving effect to any such removal of a Defeasance Property
from the Borrowing Pool, the Total Revolving Credit Outstandings exceed the
least of (i) Borrowing Base Amount at such time, (ii) the Mortgageability Amount
at such time and (iii) the Aggregate Commitments at such time, the Borrower
shall immediately prepay Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess, less any amount in
respect of the Defeasance Escrow Deposit received by the Administrative Agent
from the Defeasance Escrow Agent in accordance with the terms of the Defeasance
Escrow Agreements that has not previously been applied by the Administrative
Agent to repay Obligations. Any such prepayment shall be applied in the manner
specified in Section 2.05(b)(ii).

2.19.    Supplemental Tranches.

(a)        The Borrower may from time to time request (each such request, a
“Supplemental Tranche Request”) certain Lenders to provide one or more
supplemental tranches for Loans in an amount of at least $10,000,000 (or such
lesser amount as the Administrative Agent may reasonably agree) per tranche in a
currency (a “Supplemental Currency”) that is not included as an Alternative
Currency at the time of such Supplemental Tranche Request (each such new
tranche, a “Supplemental Tranche”), provided that Lenders providing Supplemental
Tranche Commitments with respect to such Tranche shall be obligated to make
Loans pursuant to Section 2.01(c) in Dollars, Euro, Sterling, Yen and the
Supplemental Currency. Each Supplemental Tranche Request shall be made in the
form of an addendum substantially in the form of Exhibit L (a “Supplemental
Addendum”) and sent to the Administrative Agent and shall set forth (i) the
proposed Supplemental Currency, (ii) whether there will be an increase in
Commitments and/or a reallocation of unused Commitments in connection with the

 

-85-



--------------------------------------------------------------------------------

creation of such Supplemental Tranche, the Tranche that will be reduced as a
result of any such reallocation (such Tranche, the “Affected Tranche”) and the
amount of such increase and/or reallocation and (iii) the other matters set
forth on the form of Supplemental Addendum. As a condition precedent to the
addition of a Supplemental Tranche to this Agreement: (i) each Lender providing
a Supplemental Tranche Commitment with respect to the applicable Supplemental
Tranche must be able to make Loans in the Supplemental Currency in accordance
with applicable laws and regulations, (ii) each Lender providing a Supplemental
Tranche Commitment with respect to such Supplemental Tranche, the Required
Lenders and the Administrative Agent must execute the requested Supplemental
Addendum, (iii) the Borrower and each other Loan Party shall execute the
Supplemental Addendum and (iv) any other documents or certificates that shall be
reasonably requested by the Administrative Agent in connection with the addition
of the Supplemental Tranche shall have been delivered to the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent.
Subject to the provisions of Section 2.15 and this Section 2.19, each
Supplemental Tranche shall be committed to by Lenders pursuant to (x) an
increase in Commitments pursuant to Section 2.15 or (y) reallocations of unused
Commitments to the applicable Supplemental Tranche from the Affected Tranche as
directed by the Borrower in consultation with the Administrative Agent, (but
without any additional approval from any Lender with a Commitment under the
Affected Tranche, such Lender’s sole right to approve or consent to any such
reallocation being its right to determine whether to participate, or not to
participate, in the applicable Supplemental Tranche); provided that in no event
shall any reallocation cause the Commitments of any Tranche to be less than the
portion of the Outstanding Amount then allocable to such Tranche. No Lender
shall be obligated to make a Supplemental Tranche Commitment and a Lender may
agree to do so in its sole discretion. If a Supplemental Tranche Request is
accepted in accordance with this Section 2.19, the Administrative Agent and the
Borrower shall determine the effective date of such Supplemental Tranche (the
“Supplemental Tranche Effective Date”), the final allocation of such
Supplemental Tranche and any other terms of such Supplemental Tranche. The
Administrative Agent shall promptly distribute a revised Schedule 2.01 to each
Lender reflecting such new Supplemental Tranche and any related increase and/or
reallocation and notify each Lender of the Supplemental Tranche Effective Date.
This Section shall supersede any provisions in 10.01 to the contrary to the
extent necessary to give effect to this Section 2.19.

(b)      After giving effect to any reallocation of unused Commitments to the
applicable Supplemental Tranche from the Affected Tranche, the outstanding Loans
of the Affected Tranche might not be held pro rata in accordance with the new
Commitments under the Affected Tranche. In order to remedy the foregoing, on the
Supplemental Tranche Effective Date, the Lenders shall, as determined by the
Administrative Agent, make advances among themselves (through the Administrative
Agent) so that after giving effect thereto the Outstanding Amount then allocable
to the Affected Tranche will be held by the Lenders of the Affected Tranche on a
pro rata basis in accordance with each such Lender’s Commitment under the
Affected Tranche (after giving effect to the Commitment reallocation) and, in
such event, the Borrower

 

-86-



--------------------------------------------------------------------------------

shall pay to the applicable Lenders any amounts payable in respect thereof in
accordance with Section 3.05 (with any reduction in Loans of any Lender pursuant
to this Section 2.19 being deemed a prepayment for purposes of Section 3.05).
Each Lender agrees to wire on the Supplemental Tranche Effective Date
immediately available funds to the Administrative Agent in accordance with this
Agreement in such amounts as may be required by the Administrative Agent in
connection with the foregoing. Notwithstanding the provisions of Section 10.06,
the advances so made by any Lender under this Section 2.19(b) shall be deemed to
be a purchase of a corresponding amount of the Loans from the applicable Lender
or Lenders which hold Loans in excess of their pro rata share of the aggregate
outstanding Loans under the Affected Tranche and shall not be considered an
assignment for purposes of Section 10.06.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.     Taxes.

(a)      Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without reduction or withholding for any Indemnified Taxes or Other Taxes
unless required by applicable Laws. If applicable Laws require the applicable
withholding agent to withhold or deduct any Indemnified Taxes (including Other
Taxes) from any payment, then (A) the applicable withholding agent shall
withhold or make such deductions, (B) the applicable withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (C) the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or all required deductions (including deductions applicable to
additional sums payable under this Section) have been made, the Administrative
Agent, each affected Lender or the L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)      Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the relevant Loan Party shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

(c)      Tax Indemnifications.  (i)  Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this

 

-87-



--------------------------------------------------------------------------------

Section) paid by the Administrative Agent or such Lender, as the case may be,
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(ii)        To the extent required by any applicable Law, the Administrative
Agent may deduct or withhold from any payment to any Lender an amount equivalent
to any applicable withholding tax. Without limiting the provisions of subsection
(a) or (b) above, if any Governmental Authority asserts a claim that the
Borrower or the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Borrower or the Administrative Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), then each Lender shall, and does hereby, indemnify and
hold harmless the Borrower and the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, fully for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent), whether or not such Tax was correctly or
legally asserted. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this clause (ii). The agreements in this clause (ii) shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d)        Evidence of Payments.  As soon as practicable, after any payment of
Indemnified Taxes or Other Taxes paid by a Loan Party to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

-88-



--------------------------------------------------------------------------------

(e)        Status of Lenders.  Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law,
or reasonably requested by the Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i)        Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii)       Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(I)        two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,

(II)       two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

(III)      in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit K (any such certificate a

 

-89-



--------------------------------------------------------------------------------

“United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent, to the effect that such Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8BEN (or any successor forms),

(IV)       to the extent a Lender is not the beneficial owner (for example,
where such Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
such Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that if
such Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(V)        any other form prescribed by applicable requirements of U.S. federal
income tax Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f)        Treatment of Certain Refunds.  Unless required by applicable Law, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the

 

-90-



--------------------------------------------------------------------------------

account of such Lender, as the case may be. If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any Taxes payable by
the Administrative Agent or Lender), provided that the applicable Loan Party,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties (other than those stated
to be imposed as a result of the gross negligence or willful misconduct of the
Administrative Agent or such Lender), interest or other charges imposed by the
relevant Governmental Authority to Administrative Agent or such Lender in the
event the Administrative Agent or such Lender is required to repay such refund
to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person or to file for or otherwise pursue on behalf of
any Loan Party any refund of any Indemnified Taxes or Other Taxes.

(g)      Payments made by Administrative Agent.  For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

(h)      Lender treated as Partnership.  If any Lender is treated as partnership
for purposes of an applicable Indemnified Tax or Other Tax, any withholding made
by such Lender shall be treated as if such withholding had been made by the
Borrower or the Administrative Agent.

(i)       L/C Issuer and Swing Line Lenders.  For purposes of this Section 3.01,
the term “Lender” shall include the L/C Issuer and the Swing Line Lender.

3.02.    Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar RateEurocurrency
Rate (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the EurodollarEurocurrency Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the Londonapplicable interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation

 

-91-



--------------------------------------------------------------------------------

of such Lender to make or continue EurodollarEurocurrency Rate Loans orin the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to EurodollarEurocurrency Rate Loans shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the EurodollarEurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the EurodollarEurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all EurodollarEurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the EurodollarEurocurrency Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such
EurodollarEurocurrency Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such EurodollarEurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the EurodollarEurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the EurodollarEurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the EurodollarEurocurrency Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03.        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a EurodollarEurocurrency
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the Londonapplicable offshore interbank eurodollar market for such currency
for the applicable amount and Interest Period of such EurodollarEurocurrency
Rate Loan, (b) adequate and reasonable means do not exist for determining the
EurodollarEurocurrency Rate for any requested Interest Period with respect to a
proposed EurodollarEurocurrency Rate Loan (whether in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan, or
(c) the EurodollarEurocurrency Rate for any requested Interest Period with
respect to a proposed EurodollarEurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain EurodollarEurocurrency Rate Loans
in the affected currency or currencies shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
EurodollarEurocurrency Rate component of the Base Rate, the utilization of the
EurodollarEurocurrency Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any

 

-92-



--------------------------------------------------------------------------------

pending request for a Borrowing of, conversion to or continuation of
EurodollarEurocurrency Rate Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount (or Dollar Equivalent thereof)
specified therein.

3.04.    Increased Costs; Reserves on EurodollarEurocurrency Rate
Loans.(a)      

(a)        Increased Costs Generally.  If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority, the Japanese Central Bank or the European Central Bank reflected in
the Mandatory Cost, other than as set forth below) or the L/C Issuer;

(ii)       result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or

(iii)      (ii) impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
EurodollarEurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

—         and the result of any of the foregoing shall be to increase the cost
to such Lender of making or maintaining any Loan the interest on which is
determined by reference to the EurodollarEurocurrency Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)       Capital Requirements.  If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing

 

-93-



--------------------------------------------------------------------------------

the rate of return on such Lender’s or the L/C Issuer’s capital or on the
capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c)        Certificates for Reimbursement.  A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)        Delay in Requests.  Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)        Reserves on EurodollarEurocurrency Rate Loans.  The Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each
EurodollarEurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or

 

-94-



--------------------------------------------------------------------------------

financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05.    Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

(c)        any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)         (c) any assignment of a EurodollarEurocurrency Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 10.13;

—          including any loss of anticipated profits, any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

—          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded    

 

-95-



--------------------------------------------------------------------------------

each EurodollarEurocurrency Rate Loan made by it at the EurodollarEurocurrency
Rate for such Loan by a matching deposit or other borrowing in the
Londonoffshore interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such EurodollarEurocurrency Rate Loan was in
fact so funded.

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section and delivered to the
Borrower shall be conclusive absent manifest error.

3.06.    Mitigation Obligations; Replacement of Lenders.

(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b)      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07.    Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.    Conditions of Effectiveness. The effectiveness of this Agreement and
the obligation of the L/C Issuer and each Lender to make the initial Credit
Extensions hereunder on the Closing Date are subject to satisfaction of the
following conditions precedent:

(a)      The Administrative Agent’s receipt of the following, each of which
shall be originals, or e-mail (in a .pdf format) or telecopies (followed
promptly

 

-96-



--------------------------------------------------------------------------------

by originals) unless otherwise specified, each properly executed by a
Responsible Officer or a duly authorized officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)        executed counterparts of this Agreement and the Guaranty Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii)       a Note duly executed by the Borrower in favor of each Lender
requesting a Note;

(iii)      the Pledge Agreement, duly executed by each Loan Party that is a
party thereto, together with:

(A)      certificates or instruments representing the Certificated Securities
(as defined in the Pledge Agreement) accompanied by all endorsements and/or
powers required by the Pledge Agreement,

(B)      evidence that all proper financing statements have been or
contemporaneously therewith will be duly filed under the Uniform Commercial Code
of all jurisdictions that the Administrative Agent reasonably may deem necessary
or desirable in order to perfect the Liens created under the Pledge Agreement,
covering the Collateral described in the Pledge Agreement,

(C)      completed requests for information listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements, and

(D)      evidence that all other actions, recordings and filings that the
Administrative Agent reasonably may deem necessary or desirable in order to
perfect the Liens created under the Pledge Agreement have been taken (including
receipt of duly executed payoff letters and UCC-3 terminations, if any);

(iv)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and each Loan Party is validly existing, in good standing and qualified to
engage in

 

-97-



--------------------------------------------------------------------------------

business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi)     favorable opinions of Clifford Chance US LLP and Reed Smith LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request;

19.      (vii)    [Intentionally Omitted];

(viii)   [Intentionally Omitted];

(ix)      a certificate of a Responsible Officer of the REIT either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(x)      a certificate signed by a Responsible Officer of the REIT
(A) certifying that (1) the conditions specified in this Section 4.01 have been
satisfied (other than those conditions contingent upon the satisfaction of the
Administrative Agent and/or the Lenders with respect to certain items received
by them under this Section 4.01) and (2) no action, suit, investigation or
proceeding is pending or, to the knowledge of any Loan Party, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to be adversely determined and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect and (B) attaching
copies of the operating agreements, partnership agreements or other applicable
organizational documents of each Person whose Equity Interests are included in
the Collateral, which organizational documents shall be in form and substance
reasonably satisfactory to the Administrative Agent;

(xi)      an Availability Certificate duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower,
together with the items set forth in clauses (i) through (vi) of
Section 6.02(f);

(xii)     a Solvency Certificate from the REIT certifying that each Loan Party
is Solvent after giving effect to the Merger and the Credit Extensions to occur
on the Closing Date;

(xiii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect (and the amount, types and
terms and conditions of all such insurance shall be satisfactory to the
Administrative Agent), together with the certificates of insurance and
endorsements, naming the Administrative Agent, on behalf of the Secured Parties,
as an additional insured under each policy of liability insurance maintained
with respect to all of the Initial Eligible Investment Properties;

 

-98-



--------------------------------------------------------------------------------

(xiv)      the financial statements referenced in Sections 5.05(a), (b) and (d);

(xv)       a certified copy of the Acquisition Documents, duly executed by the
parties thereto, together with all agreements, instruments and other documents
delivered in connection therewith as the Administrative Agent shall reasonably
request;

(xvi)      the Defeasance Escrow Agreements, duly executed by each of the
parties thereto;

(xvii)     certified copy of a certificate of merger or other confirmation
reasonably satisfactory to the Lenders of the consummation of the Merger from
the Secretary of State of the State of Maryland;

(xviii)     evidence satisfactory to the Administrative Agent and the Lenders
that the initial Credit Extensions hereunder in connection with the Merger and
the application of the proceeds thereof do not violate any of the regulations of
the FRB (including, without limitation, Regulation U of the FRB); and

(xix)      such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b)        (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

20.        (c)      [intentionally omitted]

(d)        There shall not have occurred since December 31, 2010 any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(e)        Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one Business Day prior to
the Closing Date, plus such reasonable additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

-99-



--------------------------------------------------------------------------------

(f)      The Merger Agreement shall be in full force and effect.

(g)      The Merger shall have been consummated strictly in accordance with the
terms of the Merger Agreement, without any material waiver or amendment not
consented to by the Lenders of any term, provision or condition set forth
therein, and in compliance with all applicable requirements of Law.

(h)      The Administrative Agent shall have received true and complete copies
of the Merger Agreement and each agreement, certificate, instrument, letter or
other document related thereto (including in each case each exhibit, schedule,
annex or attachment thereto) (the “Acquisition Documents”), and all
representations and warranties of the REIT, the Borrower, W.P. Carey & Co. LLC
and CPA®:14 set forth in the Merger Agreement shall have been true and correct
in all material respects (or, to the extent any such representation and warranty
is by its terms qualified as to materiality, “Material Adverse Effect” or
similar language, in all respects) as of the time such representations and
warranties were made, and all such representations and warranties shall be true
and correct in all material respects (or, to the extent any such representation
and warranty is by its terms qualified as to materiality, “Material Adverse
Effect” or similar language, in all respects) as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, to the extent
any such representation and warranty is by its terms qualified as to
materiality, “Material Adverse Effect” or similar language, in all respects) as
of such earlier date.

—        Without limiting the generality of the provisions of the last paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

4.02.    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Revolving Credit Loans to the other Type, or a continuation of
EurodollarEurocurrency Rate Loans) is subject to the following conditions
precedent:

(a)      The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and

 

-100-



--------------------------------------------------------------------------------

as of the date of the proposed Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, (ii) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01;

(b)      No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof;

(c)      The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof;

(d)      No Material Adverse Effect shall have occurred; and

(e)      After giving effect to the proposed Credit Extension, the Total
Revolving Credit Outstandings shall not exceed the least of (i) the Borrowing
Base Amount at such time, (ii) the Mortgage ability Amount at such time and
(iii) the Aggregate Commitments at such time; and

(f)      In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Revolving Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Revolving Credit Loans to the other Type or a continuation of
EurodollarEurocurrency Rate Loans) submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a), (b), (d) and (e) have been satisfied on and as of the date of the
applicable Credit Extension.

 

-101-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each Parent Guarantor each represents and warrants to the
Administrative Agent and the Lenders that:

5.01.    Existence, Qualification and Power.  Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization except, solely in the case of a Subsidiary of the
REIT that is not a Loan Party, to the extent that the failure of such Subsidiary
to be duly organized or formed and in good standing could not reasonably be
expected to have a Material Adverse Effect, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents and
Acquisition Documents to which it is a party, grant the Liens granted by such
Loan Party pursuant to the Collateral Documents and consummate the Merger and
the transactions contemplated by the Loan Documents, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02.    Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of, and the consummation by each Loan Party of
the transactions contemplated by, each Loan Document and Acquisition Document to
which such Person is a party, and the granting by each Loan Party of the Liens
granted by it pursuant to the Collateral Documents, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03.    Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or
Acquisition Document, or for the consummation of the Merger or the transactions
contemplated by the Loan Documents, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents. All applicable waiting
periods in connection with the Merger have expired without any action having
been taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Merger or the rights of the Loan Parties
or their Subsidiaries freely to transfer or otherwise dispose of, or to create
any Lien on, any properties now owned or hereafter acquired by any of them. The
Merger has been consummated in accordance with the Merger Agreement and
applicable Law.

 

-102-



--------------------------------------------------------------------------------

5.04.    Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05.    Financial Statements; No Material Adverse Effect.

(a)      The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Consolidated Group and of CPA®:14 and its Consolidated
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b)      The unaudited consolidated balance sheets of the Consolidated Group and
of CPA®:14 and its Consolidated Subsidiaries, each dated September 30, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present the financial condition of the Consolidated Group and of CPA®:14 and its
Consolidated Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c)      Since December 31, 2010, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

(d)      The consolidated pro forma balance sheet of the Consolidated Group as
at September 30, 2010, and the related consolidated pro forma statements of
income and cash flows of the Consolidated Group for the nine months then ended,
certified by the chief financial officer or treasurer of the REIT, copies of
which have been furnished to each Lender, fairly present the consolidated pro
forma financial condition of the Consolidated Group as at such date and the
consolidated pro forma results of operations of the Consolidated Group for the
period ended on such date, in each case giving effect to the Merger, all in
accordance with GAAP

5.06.    Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of either of the Parent Guarantors or the
Borrower after due and diligent investigation, threatened or contemplated, at
law, in equity, in arbitration or before any

 

-103-



--------------------------------------------------------------------------------

Governmental Authority, by or against the REIT or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document, the Merger Agreement, the
Merger or any of the transactions contemplated hereby or thereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07.    No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08.    Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

5.09.    Environmental Compliance.

(a)       The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law in connection with the initial acquisition of an
Investment Property and any subsequent refinancing of an Investment Property,
and as a result thereof the Parent Guarantors and the Borrower have reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)       To the knowledge of the Borrower and the Parent Guarantors, (i) none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or formally proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned or operated by any Loan
Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on, at or in any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been Released on, at, under or from any property currently
owned or operated by any Loan Party or any of its Subsidiaries in violation of
applicable Environmental Law, in each case with respect to items (i), (ii),
(iii) or (iv) in a manner, form or amount which could reasonably be expected to
result in a Material Adverse Effect.

 

-104-



--------------------------------------------------------------------------------

(c)      To the knowledge of the Borrower and the Parent Guarantors, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials at, on, under, or from any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law, except such
investigations or actions which could not reasonably be expected to result in a
Material Adverse Effect.

(d)      To the knowledge of the Borrower and the Parent Guarantors, the Loan
Parties and their respective Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance in all material
respects with all applicable Environmental Laws; (ii) hold or have required in
the respective leases of an Investment Property the applicable tenant to hold
all Environmental Permits required for any of such tenant’s current operations
or for any Investment Property that is included in the Borrowing Pool;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) to the
extent within the control of the Loan Parties and their respective Subsidiaries,
each of their tenants’ Environmental Permits will be timely renewed and complied
with, any additional Environmental Permits that may be required of any of them
will be timely obtained and complied with, without material expense to any Loan
Party or Subsidiary thereof, and compliance with any Environmental Law that is
applicable to any of them will be timely attained and maintained, without
material expense to any Loan Party or Subsidiary thereof.

5.10.    Insurance.  The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the REIT, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.

5.11.    Taxes.  Each Loan Party, and each of its Subsidiaries, has timely filed
all federal, state and other material tax returns and reports required to be
filed, and has timely paid all federal, state and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against any Loan Party or any Subsidiary thereof that, if made, could reasonably
be expected to have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement. Except as could not be
reasonably expected to, individually or in the aggregate,

 

-105-



--------------------------------------------------------------------------------

result in a Material Adverse Effect, neither any Loan Party nor any of its
Subsidiaries has ever “participated” in a “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4.

5.12.    ERISA Compliance.

(a)      Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Parent Guarantors and the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b)      There are no pending or, to the best knowledge of the Parent Guarantors
and the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c)      Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) no ERISA Event has
occurred, and neither the REIT nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the REIT nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such Plan to drop below 60% as of the most recent
valuation date; (iii) neither the REIT nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (iv) neither the REIT
nor any ERISA Affiliate has engaged in a transaction that is subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

-106-



--------------------------------------------------------------------------------

(d)      Neither the REIT nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan or Multiemployer Plan other than those listed
on Schedule 5.12(d) hereto.

5.13.    Subsidiaries; Equity Interests; Loan Parties.  As of the Closing Date,
no Loan Party has any Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except (i) in the case of Equity Interests of the
Borrower or a Guarantor, those permitted under Section 7.01(a), (b) or (i) and
(ii) in the case of Equity Interests of any Subsidiary of the REIT other than
the Borrower or a Guarantor, those permitted under Section 7.01. No Loan Party
has any equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in each Loan Party have been validly issued, are fully paid and
non-assessable. Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation or organization, the address
of its chief executive office and principal place of business, the type of
organization it is and its U.S. taxpayer identification number or, in the case
of any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation or organization. The copy of the charter of each Loan Party and
each amendment thereto provided pursuant to Section 4.01(a)(v) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

5.14.    Margin Regulations; Investment Company Act.

(a)      The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.

(b)      None of the REIT, any Person Controlling the REIT, or any Subsidiary of
the REIT is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15.    Disclosure.  The Parent Guarantors and the Borrower have disclosed to
the Administrative Agent and the Lenders all corporate or other restrictions to
which they or any of their respective Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document contained any material misstatement of fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

-107-



--------------------------------------------------------------------------------

provided that, with respect to projected financial information, the Parent
Guarantors and the Borrower represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16.    Compliance with Laws.  Each Loan Party, and each Subsidiary thereof, is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17.    Taxpayer Identification Number.  Each Loan Party’s true and correct
U.S. taxpayer identification number (or the equivalent thereof, in the case of a
Loan Party that is not organized under the laws of the United States, any State
thereof or the District of Columbia) is set forth on Schedule 10.02.

5.18.    Intellectual Investment Property; Licenses, Etc.  Each Loan Party, and
each of its Subsidiaries, owns, or possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of its businesses, without
conflict with the rights of any other Person, in each case except as could not
reasonably be expected to have a Material Adverse Effect. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any of
its Subsidiaries infringes upon any rights held by any other Person, except as
could not reasonably be expected to have a Material Adverse Effect. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Parent Guarantors and the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.19.    Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.20.    Casualty, Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain proceeding that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.21.    Labor Matters.  There are no collective bargaining agreements covering
the employees of any Loan Party or any of its Subsidiaries or any ERISA
Affiliates as of the Closing Date.

5.22.    Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien on all right,
title and interest of the respective Loan Parties

 

-108-



--------------------------------------------------------------------------------

in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

5.23.    Anti-Money Laundering and Economic Sanctions Laws.

(a)      No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or Affiliate
(i) has violated or is in violation of any applicable Anti-Money Laundering Law
or (ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

(b)      No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate that is acting or benefiting in any capacity in connection with the
Loans is an Embargoed Person.

(c)      Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or such Affiliate acting or benefiting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
applicable Economic Sanctions Laws or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the applicable prohibitions set forth
in any Economic Sanctions Laws.

5.24.     REIT Status.  Each of the REIT and the Borrower is qualified as a Real
Estate Investment Trust.

 

-109-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the REIT shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of its
Subsidiaries to:

6.01.    Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a)      as soon as available, but in any event within 90 days after the end of
each fiscal year of the REIT (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal year ending December 31, 2011, a consolidated
balance sheet of the Consolidated Group as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures as of the end of and for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b)      as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the REIT (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ending June 30, 2011), a consolidated balance sheet of the Consolidated
Group as at the end of such fiscal quarter, and the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the REIT’s fiscal year then ended, and the related consolidated statements of
changes in shareholders’ equity and cash flows for the portion of the REIT’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures as of the end of and for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the REIT as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Consolidated Group in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

—        As to any information contained in materials furnished pursuant to
Section 6.02(c), the REIT shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the REIT to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

-110-



--------------------------------------------------------------------------------

6.02.    Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

(a)      concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the REIT (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b)      promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equityholders of the REIT, the Operating Partnership or
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which any Loan Party may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered pursuant hereto;

(c)      promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Recourse Indebtedness of any Loan Party
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished pursuant to Section 6.01 or any other
clause of this Section 6.02;

(d)      promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;

(e)      promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(f)      concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), or more frequently if requested by the
Administrative Agent upon the occurrence and during the continuance of a
Default, an Availability Certificate, together with a calculation (certified by
a Responsible Officer of the Borrower) of (i) the aggregate Investment Property
Net Operating Income from Eligible Investment Properties that are lodging,
cinema, self-storage or other properties that are not office, retail or
industrial properties as a percentage of the aggregate Investment Property Net
Operating

 

-111-



--------------------------------------------------------------------------------

Income of all Eligible Investment Properties, (ii) the Investment Property Net
Operating Income of each Eligible Investment Property as a percentage of the
aggregate Investment Property Net Operating Income of all Eligible Investment
Properties, (iii) the Investment Property Net Operating Income from Eligible
Investment Properties subject to Eligible Ground Leases as a percentage of the
aggregate Investment Property Net Operating Income of all Eligible Investment
Properties, (iv) the Investment Property Net Operating Income from Eligible
Investment Properties located outside of the United States or Canada as a
percentage of the aggregate Investment Property Net Operating Income of all
Eligible Investment Properties, (v) Aggregate Capped Value and (vi) the
percentage of the aggregate occupancy for all Investment Properties included in
the Borrowing Pool (determined on a percentage square feet occupied basis); and

(g)      promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the REIT posts such documents, or
provides a link thereto on the REIT’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the REIT’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the REIT shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the REIT to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the REIT shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the REIT with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower and each Parent Guarantor hereby acknowledge that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of any Loan
Party hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the REIT
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with

 

-112-



--------------------------------------------------------------------------------

respect to such Persons’ securities. Each of the Borrower and each Parent
Guarantor hereby agrees that it will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to any Loan Party or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03.    Notices.  Promptly notify the Administrative Agent and each Lender:

(a)      of the occurrence of any Default;

(b)      of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any of the following that could
reasonably be expected to result in a Material Adverse Effect: (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Subsidiary thereof; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

(c)      of the occurrence of any ERISA Event; or

(d)      of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the REIT setting forth details of the occurrence
referred to therein and stating what action the REIT and the other Loan Parties
have taken and/or propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04.    Payment of Obligations.  (a) Pay and discharge as the same shall become
due and payable (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in

 

-113-



--------------------------------------------------------------------------------

good faith by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien) and adequate reserves in accordance with GAAP are
being maintained by the REIT or such Subsidiary; (ii) all lawful material claims
which, if unpaid, would by law become a Lien (other than a Lien permitted under
Section 7.01) upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except to the extent that the failure
to pay such Indebtedness would not constitute an Event of Default under
Section 8.01(e); and (b) timely file all material tax returns required to be
filed.

6.05.    Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary of the Borrower
that is not a Loan Party, the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06.    Maintenance of Properties.  (a) Maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry for similar facilities in similar
locations in the operation and maintenance of its facilities, except in the case
of clauses (a), (b) and (c) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07.    Maintenance of Insurance.  Maintain or cause to be maintained with
financially sound and reputable insurance companies not Affiliates of the REIT,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and all such insurance that is
maintained by the REIT and its Subsidiaries shall to the extent relating to
Eligible Investment Properties included in the Borrowing Pool, name the
Administrative Agent as additional insured on behalf of the Secured Parties (in
the case of liability insurance). The Borrower shall provide the Administrative
Agent prompt (or prior, to the extent practicable) written notice of the
termination, lapse or cancellation of any insurance in which the Administrative
Agent is required to be named as an additional insured pursuant to this
Section 6.07.

6.08.    Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

-114-



--------------------------------------------------------------------------------

6.09.    Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the REIT or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the REIT or such Subsidiary, as the case may be.

6.10.    Inspection Rights.  Permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower, provided that except as provided in the
following proviso the Borrower shall not be obligated to reimburse the
Administrative Agent or any Lender (or any representative thereof) for more than
one visit, inspection or examination conducted during any fiscal year of the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

6.11.    Use of Proceeds.  Use the proceeds of the Credit Extensions solely to
finance in part the acquisition of CPA®:14 by the REIT by funding the cash
elections made by CPA®:14 shareholders pursuant to the Merger, to repay certain
property level indebtedness and forfor working capital and general corporate
purposes, including to fund investment in existing and to-be-acquired properties
(including mortgages and interests in partnerships and other entities), in each
case not in contravention of any Law or of any Loan Document.

6.12.    Additional Collateral; Additional Loan Parties.

(a)      Additional Collateral.    With respect to (i) any property acquired
after the Closing Date that is intended to be subject to the Lien created by any
of the Collateral Documents but is not so subject and (ii) any Affiliated
Investor who owns an Investment Property that is included in the Borrowing Pool
after the Closing Date, promptly (and in any event within 20 days after such
acquisition or the inclusion of such Investment Property in the Borrowing Pool,
as applicable) (i) cause the owner of such property (or, in the case of a
Subsidiary of the Borrower that, directly or indirectly, owns any Equity
Interests of an Affiliated Investor whose Investment Property is included in the
Borrowing Pool, such Subsidiary) to execute a joinder to the Pledge Agreement,
in form and substance reasonably satisfactory to the Administrative Agent),
(ii) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Collateral Documents or such other documents as

 

-115-



--------------------------------------------------------------------------------

the Administrative Agent shall reasonably deem necessary or advisable to grant
to the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a Lien on such property (or, in the case of an Affiliated
Investor whose Investment Property is included in the Borrowing Pool after the
Closing Date, all of the Equity Interests held by the Borrower or any of its
Subsidiaries, directly or indirectly, in such Affiliated Investor) subject to no
Liens other than Liens permitted under clauses (a) and (b) of Section 7.01,
(iii) deliver to the Administrative Agent (x) the items referenced in Sections
4.01(a)(iii), (iv) and (v), with respect to the owner of such property or the
direct and indirect owners of Equity Interests of such Affiliated Investor, as
applicable, and (y) a favorable opinion of counsel (which counsel shall be
reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such matters concerning the owner of
such property or the direct and indirect owners of Equity Interests of such
Affiliated Investor, as applicable, and the Loan Documents as the Administrative
Agent may reasonably request and (iv) take all actions necessary to cause such
Lien to be duly perfected in accordance with all applicable Laws, including,
without limitation, the delivery of the certificates (if any) representing
Equity Interests (together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests) and the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent; provided, that notwithstanding the foregoing, neither the
Borrower nor any Subsidiary thereof shall be required to pledge (i) more than
66% of the total voting power of all outstanding Voting Equity Interests of any
Subsidiary that is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) to the extent the pledge of a greater percentage of
such Voting Equity Interests would result in adverse tax consequences to the
Borrower and (ii) any of the Voting Equity Interests of any Second-Tier CFC to
the extent that a pledge of such Voting Equity Interests would result in adverse
tax consequences to the Borrower. The Borrower shall otherwise take such actions
and execute and/or deliver to the Administrative Agent such documents as the
Administrative Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
properties.

(b)      Additional Guarantors.  With respect to (i) any Person that becomes a
Subsidiary of the REIT after the Closing Date (other than any such Subsidiary
(x) which, when taken together with all other Subsidiaries of the REIT that are
not Guarantors, is an Immaterial Subsidiary, (y) that is an Excluded Subsidiary
or (z) that is a Foreign Subsidiary), (ii) any Subsidiary of the Borrower that
ceases to be an Immaterial Subsidiary or Excluded Subsidiary after the Closing
Date for a period of more than 90 days, (iii) any Subsidiary of the Borrower
that owns any Investment Property that is included in the Borrowing Pool after
the Closing Date and/or (iv) any Subsidiary of the Borrower that owns, directly
or indirectly, any Equity Interests of any Affiliated Investor that owns an

 

-116-



--------------------------------------------------------------------------------

Investment Property that is included in the Borrowing Pool after the Closing
Date, within 20 days after such time that such Person becomes a Subsidiary
(other than an Immaterial Subsidiary or an Excluded Subsidiary) or ceases to be
an Immaterial Subsidiary or Excluded Subsidiary or such Investment Property is
included in the Borrowing Pool, as applicable, (w) cause such Person to execute
a joinder agreement to the Guaranty Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (x) as and to the extent requested by
the Administrative Agent, deliver to the Administrative Agent the items
referenced in Section 4.01(a)(iv) and (v) with respect to such Person, (y) as
and to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel to such Person (which
counsel shall be reasonably acceptable to the Administrative Agent), addressed
to the Administrative Agent and each Lender, as to such matters concerning such
Person and the Loan Documents as the Administrative Agent may reasonably request
and (z) provide the Administrative Agent with the U.S. taxpayer identification
for such Person (or the equivalent thereof, in the event such Person is not
organized under the laws of the United States, any State thereof or the District
of Columbia).

6.13.    Compliance with Environmental Laws.  Comply in all material respects
with all applicable Environmental Laws and Environmental Permits held by it;
obtain and renew, or require the applicable tenant to obtain and renew, all
Environmental Permits necessary for its operations; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, response
or other corrective action required under and in material compliance with
Environmental Law necessary to remediate all Hazardous Materials at, on, under
or emanating from any of the properties owned, leased or operated by it in
accordance with the requirements of all Environmental Laws, except, in each
case, where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, however, that the Loan Parties and their
Subsidiaries shall not be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

6.14.    [Intentionally omitted].

6.15.    Further Assurances.  Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of

 

-117-



--------------------------------------------------------------------------------

the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

6.16.    Maintenance of REIT Status.  Each of the REIT and the Borrower will at
all times continue to be (i) qualified as a “REIT” as defined in Section 856 of
the Code and (ii) entitled to a dividends paid deduction under Section 857 of
the Code with respect to dividends paid by it with respect to each taxable year
for which it claims a deduction on its Form 1120-REIT filed with the U.S.
Internal Revenue Service for such year.

6.17.    Information Regarding Collateral.

Not effect any change (i) in any Loan Party’s legal name, (ii) in the location
of any Loan Party’s chief executive office, (iii) in any Loan Party’s identity
or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number (or equivalent thereof) or organizational identification
number, if any, or (v) in any Loan Party’s jurisdiction of organization (in each
case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Administrative Agent not less than ten
Business Days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.

6.18.    Material Contracts.  Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each
Material Contract in full force and effect and, enforce each Material Contract
in accordance with its terms, except, in any case, where (x) the Borrower or
such Subsidiary determines in its reasonable business judgment that it will
agree to a workout, deliver a deed-in-lieu or allow such Material Contract to
expire or that it will not enforce such Material Contract, or (y) the failure to
do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect

6.19.    Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all material leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except, in any case,
where (x) the Borrower or such Subsidiary determines in its reasonable business
judgment that it will allow such lease to lapse or be terminated, or (y) the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

-118-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the REIT shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly:

7.01.    Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names any Loan Party or any of its
Subsidiaries as debtor (or authorize the filing of any such financing
statement), or assign any accounts or other right to receive income, other than
the following:

(a)      Liens pursuant to any Loan Document;

(b)      Liens for taxes not yet due or Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted
(which proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien), if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(c)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted (which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)      pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e)      deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f)      easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

-119-



--------------------------------------------------------------------------------

(g)      Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

(h)      Liens securing Indebtedness permitted under Section 7.02(c) or (d);
provided that (i) such Liens do not at any time encumber any Collateral or any
Investment Property included in the Borrowing Pool (or any income therefrom),
(ii) such Liens do not encumber any property other than the property financed by
such Indebtedness and any assets, rights or interests related thereto and
(iii) the Indebtedness secured thereby does not exceed the cost or fair market
value (as determined by the holder of the Indebtedness secured by such Lien on
the date of the incurrence thereof), whichever is lower, of the property being
acquired on the date of acquisition;

(i)      Liens on any Defeasance Property (or on the Equity Interests of the
Affiliated Investor that owns such Defeasance Property, or such Affiliated
Investor’s direct or indirect parent (other than the REIT, the Operating
Partnership or the Borrower) provided that such direct or indirect parent does
not (A) own an Investment Property included in the Borrowing Pool or
(B) directly or indirectly own any Equity Interests of another Affiliated
Investor that owns an Investment Property included in the Borrowing Pool) on the
Closing Date securing Indebtedness permitted under Section 7.02(d); provided
that (i) such Liens do not encumber any property other than such Defeasance
Property and such Equity Interests and any assets, rights or interests related
thereto and (ii) on or prior to the third Business Day following the Closing
Date, either (x) all such Liens on such Defeasance Property and Equity Interests
are terminated and all Indebtedness secured thereby is defeased in full or
(y) such Defeasance Property is removed from the Borrowing Pool and all payments
required to made to the Administrative Agent under Section 2.18(f) in connection
therewith have been made; and

(j)      Liens on any property owned solely by an Excluded Subsidiary; provided,
that such Liens are permitted to exist on such property under the terms and
provisions of the documentation evidencing or governing all Non-Recourse
Indebtedness of such Excluded Subsidiary;

provided, that notwithstanding the foregoing clauses of this Section 7.01, in no
event shall any Liens (other than Liens permitted by clauses (a), (b), (c),
(f) and (i) above) encumber any of the Collateral or any of the Investment
Properties included in the Borrowing Pool (or any income therefrom).

7.02.    Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)      the Obligations (other than Obligations arising under Secured Hedge
Agreements);

 

-120-



--------------------------------------------------------------------------------

(b)      obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments to the
defaulting party on outstanding transactions;

(c)      Recourse Indebtedness of the REIT and its Subsidiaries (other than
Indebtedness under the Loan Documents) owing to Persons that are not members of
the Consolidated Group in an aggregate outstanding principal amount at any time
not to exceed $75,000,000;

(d)      Non-Recourse Indebtedness of the REIT and its Subsidiaries; provided,
that after giving pro forma effect to the incurrence thereof, the Loan Parties
are in compliance with the financial covenants contained in Section 7.11(a)
through (c); and

(e)      intercompany loans and advances to the extent expressly permitted under
Section 7.03(b), (h) or (i); provided that all such intercompany Indebtedness
owed by any Loan Party shall be unsecured and subordinated in right of payment
to the payment in full of the Obligations pursuant to the terms of any
applicable promissory notes or an intercompany subordination agreement, in each
case, in form and substance reasonably satisfactory to Administrative Agent;

provided, that notwithstanding the foregoing clauses of this Section 7.02, in no
event shall any Affiliated Investor that owns an Investment Property included in
the Borrowing Pool be an obligor with respect to any Indebtedness (other than
(x) Indebtedness permitted under clause (a) above and (y) in the case of an
Affiliated Investor that owns a Defeasance Property, Indebtedness permitted
under clause (c) or (d) above during the period commencing on the Closing Date
and ending on the third Business Day thereafter).

7.03.    Investments.  Make or hold any Investments, except:

(a)      Investments held by the REIT or its Subsidiaries in the form of cash or
Cash Equivalents;

(b)      Investments of any Loan Party or any Subsidiary thereof in any Loan
Party;

(c)      Investments in land holdings so long as, after giving effect to any
such Investment, the aggregate amount of Investments made pursuant to this
clause (c), taken together with the aggregate amount of Investments made
pursuant to clauses (d) and (e) of this Section 7.03, does not at any time
exceed 5% of the Total Asset Value at such time;

 

-121-



--------------------------------------------------------------------------------

(d)      Investments (whether originated or acquired by the REIT or a Subsidiary
thereof) consisting of commercial mortgage loans and commercial real
estate-related notes receivable so long as the aggregate amount of Investments
made pursuant to this clause (d), taken together with the aggregate amount of
Investments made pursuant to clauses (c) and (e) of this Section 7.03, does not
at any time exceed 5% of the Total Asset Value at such time;

(e)      Investments in respect of costs to construct Investment Properties
under development so long as the aggregate amount of Investments made pursuant
to this clause (e), taken together with the aggregate amount of Investments made
pursuant to clauses (c) and (d) of this Section 7.03, does not at any time
exceed 5% of the Total Asset Value at such time;

(f)      Investments in income producing Investment Properties not constituting
(i) Investments in land holdings, (ii) commercial mortgage loans and commercial
real estate-related notes receivable and (iii) Investments in respect of costs
to construct Investment Properties under development;

(g)      Investments in Swap Contracts permitted by Section 7.02;

(h)      Investments of the REIT and its Subsidiaries in (x) any Subsidiary not
otherwise permitted under this Section 7.03 or (y) any Unconsolidated Affiliate
that is a joint venture between one or more members of the Consolidated Group
and one or more Carey Affiliates; provided, that in the case of each of clauses
(x) and (y), after giving pro forma effect to such Investment the Loan Parties
are in compliance with each of the financial covenants contained in
Section 7.11;

(i)      Investments of the REIT and its Subsidiaries in any Unconsolidated
Affiliate that is a joint venture between one or more members of the
Consolidated Group and one or more Persons that are not Carey Affiliates;
provided, that the aggregate amount of Investments made by the Loan Parties and
their Subsidiaries in such Unconsolidated Affiliates does not at any time exceed
5% of Total Asset Value at such time; and

(j)      warrants referred to in Section 7.06(h).

7.04.    Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a)      any Subsidiary of the Borrower may merge with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person or
(ii) any one or more other Subsidiaries of the Borrower, provided that (i) if
any Subsidiary Guarantor is merging with another Subsidiary of the Borrower that
is not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the

 

-122-



--------------------------------------------------------------------------------

continuing or surviving Person and (ii) if any Subsidiary Guarantor party to the
Pledge Agreement is merging with another Subsidiary Guarantor that is not party
to the Pledge Agreement, the surviving Subsidiary Guarantor must also be a party
to the Pledge Agreement;

(b)      any Subsidiary of the Borrower may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to another Subsidiary of
the Borrower; provided that (i) if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must be another Subsidiary Guarantor,
(ii) if the transferor is a party to the Pledge Agreement, then the transferee
must be a party to the Pledge Agreement and (iii) if the Equity Interests of the
transferor constitute Collateral, then the Equity Interests of the transferee
must constitute Collateral;

(c)      the Borrower may consummate the Merger and all related transactions
described in the Form S-4 of the REIT filed with the SEC in connection with the
Merger; and

(d)      Dispositions permitted by Section 7.05(d), (e) or (f) shall be
permitted.

7.05.    Dispositions.  Make any Disposition or enter into any agreement to make
any Disposition, or, in the case of any Subsidiary of the REIT, issue, sell or
otherwise dispose of any of such Subsidiary’s Equity Interests to any Person,
except:

(a)      Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)      Dispositions of property by any Subsidiary of the Borrower to another
Subsidiary of the Borrower; provided that (i) if the transferor is a party to
the Pledge Agreement, then the transferee must be a party to the Pledge
Agreement and (ii) if the property subject to such Disposition includes any
Collateral, then, after giving effect to such Disposition, such property shall
continue to constitute Collateral;

(c)      Dispositions permitted by Section 7.04;

(d)      (i) the Disposition of an Eligible Investment Property included in the
Borrowing Pool, but only to the extent that such Investment Property is removed
from the Borrowing Pool in accordance with Section 2.18(d) or (e) and (ii) the
sale or other Disposition of all, but not less than all, of the Equity Interests
of any Subsidiary of the Borrower that owns an Eligible Investment Property
included in the Borrowing Pool, but only to the extent that (x) the Investment
Property owned by such Subsidiary is removed from the Borrowing Pool in
accordance with Section 2.18(d) or (e), and (y) such Subsidiary does not own
(1) any Investment Property included in the Borrowing Pool or (2) Equity
Interests, directly or indirectly, of any Affiliated Investor that owns any
Investment Property included in the Borrowing Pool;

 

-123-



--------------------------------------------------------------------------------

(e)      Dispositions of assets (other than Equity Interests of the Operating
Partnership or a Subsidiary thereof) not constituting an Investment Property
included in the Borrowing Pool;

(f)      the sale or other Disposition of all, but not less than all, of the
issued and outstanding Equity Interests of any Subsidiary of the Borrower that
does not own (i) any Investment Property included in the Borrowing Pool or
(ii) Equity Interests, directly or indirectly, of any Affiliated Investor that
owns any Investment Property included in the Borrowing Pool;

(g)      the issuance, sale or other Disposition of common Equity Interests of
the Operating Partnership as consideration for the purchase by a Subsidiary of
the REIT of an Investment Property, but solely to the extent that, after giving
effect thereto, a Change of Control has not occurred; and

(h)      in connection with a purchase or redemption by the Operating
Partnership of Special Membership Interests permitted under Section 7.06(g), the
Operating Partnership shall be permitted to reissue the Special Membership
Interests to a successor or replacement Eligible Special Membership Interest
Holder.

7.06.    Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

(a)      each Subsidiary of the Borrower and each German Investment Property
Owner may make Restricted Payments pro rata to the holders of its Equity
Interests;

(b)      the REIT and each Subsidiary thereof may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)      (i) the REIT and each Subsidiary thereof may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests and (ii) so long as no Event of Default under
Section 8.01(a), (f) or (g) has occurred and is continuing or would result
therefrom, the REIT may purchase, redeem or otherwise acquire Equity Interests
issued by it pursuant to its regular share redemption program as described in
its periodic filings with the SEC;

(d)      the REIT shall be permitted to declare and pay pro rata dividends on
its Equity Interests or make pro rata distributions with respect thereto in cash
in an amount (excluding the amount of any noncash dividends or distributions
made by the REIT in connection with its dividend reinvestment program) for any
fiscal year of the REIT equal to the greater of (i) 95% of AdjustedModified

 

-124-



--------------------------------------------------------------------------------

Funds From Operations for such fiscal year and (ii) such amount that will result
in the REIT receiving the necessary amount of funds required to be delivered to
its equityholders in order for the REIT to maintain its status as a real estate
investment trust under the Code;

(e)      the Borrower and the Operating Partnership shall each be permitted to
dividend or distribute to the holders of its Equity Interests such amounts as is
necessary for the REIT to receive the amount it is entitled to dividend or
distribute pursuant to Section 7.06(d);

(f)      On or prior to May 13, 2011, the Borrower shall be permitted to
dividend or distribute to the Operating Partnership in the aggregate for all
dividends and distributions made in reliance on this clause (g), an amount equal
to $534,368,916, and the Operating Partnership shall be permitted to utilize the
proceeds thereof to make a contemporaneous dividend or distribution of like
amount to the REIT, provided that such proceeds are used by the REIT
contemporaneously to fund, in part, cash elections made by CPA®:14 shareholders
under the Merger Agreement;

(g)      the Operating Partnership shall be permitted to (i) declare and pay
dividends to the Special Membership Interest Holder with respect to the Special
Membership Interests in an amount for any fiscal quarter of the REIT not to
exceed the lesser of (x) 10% of available cash of the Consolidated Group for
such fiscal quarter and (y) 0.50% of the Adjusted Appraised Value of the assets
of the Consolidated Group as of the last day of such fiscal quarter and
(ii) purchase, redeem or otherwise acquire all of the Special Membership
Interests held by the Special Membership Interest Holder in connection with the
replacement by the REIT of such Special Membership Interest Holder with another
Eligible Special Membership Interest Holder; provided, that the consents
required pursuant to the definition of Eligible Special Membership Interest
Holder have been obtained; and

(h)      any Loan Party or Subsidiary thereof shall be permitted to exercise
rights under a warrant received by such Loan Party or Subsidiary from a third
party.

7.07.     Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties on the Closing Date or any business substantially related or incidental
thereto.

7.08.     Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the REIT, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the REIT or a Subsidiary thereof as would be obtainable by the REIT or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Loan Parties, (ii) Investments,
Dispositions

 

-125-



--------------------------------------------------------------------------------

and Restricted Payments expressly permitted hereunder, (iii) so long as no Event
of Default under Section 8.01(a), (f) or (g) shall have occurred and be
continuing or would result therefrom, the payment of Advisory Fees to the
Advisor pursuant to the terms of the Advisory Agreement in an amount for any
fiscal quarter of the REIT not to exceed 0.50% of the Adjusted Appraised Value
of the assets of the Consolidated Group as of the last day of such fiscal
quarter and (iv) transactions existing prior to the Closing Date (but not any
amendment or modification thereto to the extent any such amendment or
modification would be disadvantageous in any material respect to the REIT or the
applicable Subsidiary).

7.09.     Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability of
(i) any Subsidiary of the REIT to make Restricted Payments to the REIT, the
Borrower or any Guarantor or to otherwise transfer property to the REIT, the
Borrower or any Guarantor; provided, however, that this clause (i) shall not
prohibit any limitation on Restricted Payments by a Subsidiary of the Borrower
that is not a Guarantor in favor of any holder of Indebtedness permitted under
Section 7.02(c) or (d), (ii) any Affiliated Investor that owns an Investment
Property included in the Borrowing Pool to Guarantee the Indebtedness of the
Borrower under this Agreement or (iii) the REIT or any Subsidiary of the REIT to
create, incur, assume or suffer to exist Liens on the property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(c) or (d) solely to the extent any such negative pledge relates to
the property (which in any event shall not include Collateral or any Investment
Property included in the Borrowing Pool) financed by or the subject of such
Indebtedness.

7.10.     Use of Proceeds.

(a)      Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) (other than
any acquisition of margin stock of CPA®:14 by the Borrower pursuant to the
Merger) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.

(b)      With respect to the proceeds of the initial Credit Extension used to
finance the funding of cash elections made by CPA®:14 shareholders pursuant to
the Merger, permit the use or application of such proceeds to result in a
violation of or be inconsistent with any provision of any Regulation of the FRB
(including, without limitation, Regulation U of the FRB).

7.11.     Financial Covenants.

(a)      Minimum Total Equity Value.  Permit the Total Equity Value at the end
of any fiscal quarter of the REIT to be less than the sum of (i) $1,190,000,000
and (ii) 75% of the Net Cash Proceeds received by the REIT from issuances and
sales of Equity Interests of the REIT occurring after the Closing DateMay 2,
2011 (other than any such Net Cash Proceeds received in connection with any
dividend reinvestment program).

 

-126-



--------------------------------------------------------------------------------

(b)      Consolidated Leverage Ratio.  Permit Consolidated Total Indebtedness as
of the last day of any fiscal quarter of the REIT to be greater than (i) to the
extent the last day of such fiscal quarter occurs prior to the second
anniversary of the Closing Date, 65% of the Total Asset Value at such time,
(ii) to the extent the last day of such fiscal quarter occurs during the period
commencing on the second anniversary of the Closing Date and ending on the third
anniversary of the Closing Date, 62.5% of the Total Asset Value at such time and
(iii) to the extent the last day of such fiscal quarter occurs thereafter, 60%
of the Total Asset Value at such time.

(c)      Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Coverage Ratio as of the end of any fiscal quarter of the REIT to be less
than 1.50 to 1.00.

7.12.     Fiscal Year Changes.  Make any change in its fiscal year.

7.13.     Amendment, Etc. of Certain Agreements and Indebtedness.  Directly or
indirectly, amend or otherwise change, cancel, terminate or waive in any respect
(i) the terms of any Organization Document of any Loan Party or (ii) any terms
or provisions of (x) any Indebtedness incurred pursuant to Section 7.02(c) or
(y) any Non-Recourse Indebtedness if an Event of Default exists or would result
therefrom, in each case other than amendments and modifications that are not
adverse in any material respect to the Borrower, any of the other Loan Parties,
any Subsidiary, the Administrative Agent or the Lenders or (iii) any of the
terms or provisions of the Advisory Agreement, other than amendments and
modification that are not adverse in any material respect to the REIT, the
Administrative Agent or the Lenders.

7.14.     Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner
(i) any Recourse Indebtedness, except the prepayment of the Credit Extensions in
accordance with the terms of this Agreement or (ii) any Non-Recourse
Indebtedness if an Event of Default exists either immediately prior to or after
giving effect thereto.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01.     Events of Default.  Any of the following shall constitute an Event of
Default:

(a)      Non-Payment.  The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, and in the currency required hereunder,
any amount of principal of any Loan or any L/C Obligation or deposit any funds
as Cash Collateral in respect of L/C Obligations, or (ii) pay within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

 

-127-



--------------------------------------------------------------------------------

(b)      The Borrower or either Parent Guarantor fails to perform or observe any
term, covenant or agreement contained in any of Section 2.03(b)(v), 6.01, 6.02,
6.03, 6.05, 6.07, 6.10, 6.11 or Article VII, or any of the Loan Parties fails to
perform or observe any term, covenant or agreement contained in the Guaranty
Agreement or the Pledge Agreement; or

(c)      Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer thereof
obtaining actual knowledge of such failure and (ii) the Borrower receiving
notice of such failure from the Administrative Agent (which notice shall be
given at the request of any Lender); or

(d)      Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)      Cross-Default.  (i) Any Loan Party or any Subsidiary (other than any
Immaterial Subsidiary) thereof (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Recourse Indebtedness or Guarantee of Recourse Indebtedness
(other than Recourse Indebtedness hereunder or Guarantees thereof) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Recourse
Indebtedness or any such Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Recourse Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Recourse Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or

 

-128-



--------------------------------------------------------------------------------

(f)      Insolvency Proceedings, Etc.  Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g)     Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h)     Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money
(excluding any judgment entered solely against a Subsidiary of the REIT that is
not a Loan Party in respect of Non-Recourse Indebtedness of such Subsidiary) in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 15 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i)      ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party to such Pension Plan, such Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

-129-



--------------------------------------------------------------------------------

(j)      Invalidity of Loan Documents.  Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k)      Change of Control.  There occurs any Change of Control; or

(l)       Collateral Documents.  Any Collateral Document after delivery thereof
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

(m)     REIT Status.  The REIT or the Borrower shall, for any reason, fail to be
qualified as a “REIT” as defined in Section 856 of the Code.

8.02.     Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)      declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)      declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)      require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)      exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

—        provided, however, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically

 

-130-



--------------------------------------------------------------------------------

become due and payable, and the obligation of the Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

8.03.     Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

21.        First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

22.        Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

23.        Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees, Unused Fees and interest on the Loans,
L/C Borrowings and other Obligations arising under the Loan Documents, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

24.        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Obligations and Obligations then owing of
the type described in clauses (ii) and (iii) of the definition of “Obligations,”
ratably among the applicable Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

25.        Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.16; and

26.        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

27.        Subject to Sections 2.03(c) and 2.16, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired or cancelled, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

-131-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01.    Appointment and Authority.

(a)        Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, the L/C
Issuer and the other Secured Parties, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

(b)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent,” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02.    Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

-132-



--------------------------------------------------------------------------------

Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the REIT or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03.     Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)      shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the REIT or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(d)      The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

(e)      The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan

 

-133-



--------------------------------------------------------------------------------

Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04.     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05.     Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06.     Successor Administrative Agent.  (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged

 

-134-



--------------------------------------------------------------------------------

from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

(b)      The Administrative Agent, or any successor Administrative Agent
appointed, may be removed by the Required Lenders at any time that the
Administrative Agent (or such successor) is a Defaulting Lender. In the event of
the removal of the Administrative Agent pursuant to the foregoing sentence, a
successor Administrative Agent shall be appointed in accordance with the terms
of Section 9.06(a) as if such Administrative Agent (or successor) had resigned.

9.07.    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to

 

-135-



--------------------------------------------------------------------------------

time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08.    No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arrangers, the Syndication Agent or the Documentation Agent listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09.    Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

—        and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

-136-



--------------------------------------------------------------------------------

9.10.    Collateral and Guaranty Matters.  Each of the Lenders (including in its
capacity as a potential Hedge Bank) and the L/C Issuer irrevocably authorizes
the Administrative Agent, at its option and in its discretion,

(a)      to release any Lien on (x) any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made) and the expiration, cancellation or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
a Person that is not a Loan Party or (iii) if approved, authorized or ratified
in writing in accordance with Section 10.01 or (y) any Equity Interests of a
Subsidiary granted to or held by the Administrative Agent under any Loan
Document if such Subsidiary (A) does not own an Investment Property that is
included in the Borrowing Pool and (B) does not, directly or indirectly, own any
Equity Interests of any Affiliated Investor that owns an Investment Property
included in the Borrowing Pool; and

(b)      to release any Guarantor that is a Subsidiary of the Borrower from its
obligations under the Guaranty Agreement and any other Loan Documents if such
Person (i) ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) becomes an Immaterial Subsidiary or an Excluded Subsidiary as
a result of a transaction permitted hereunder and in accordance with the terms
hereof.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
that is a Subsidiary of the Borrower from its obligations under the Guaranty
Agreement and any other Loan Documents pursuant to this Section 9.10. In each
case specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Guarantor that is a Subsidiary of
the Borrower from its obligations under the Guaranty Agreement and any other
Loan Documents, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

9.11.     Secured Hedge Agreements.  Except as otherwise expressly set forth
herein or in the Guaranty or any Collateral Document, no Hedge Bank that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity

 

-137-



--------------------------------------------------------------------------------

as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.

ARTICLE X

MISCELLANEOUS

10.01.  Amendments, Etc. NoExcept as otherwise permitted pursuant to
Section 2.15 or 2.19, no amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders or, to the extent such amendment or waiver relates solely
to a specific Tranche, the Tranche Required Lenders with respect to such
Tranche, and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a)      waive any condition set forth in Section 4.01, without the written
consent of each Lender;

(b)      extend (except as provided in Section 2.14) or increase the Commitment
of any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

(c)      postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;

(d)      reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

-138-



--------------------------------------------------------------------------------

(e)      change any provision of this Section 10.01 or the definition of
“Required Lenders” or “Tranche Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

(f)       change any of the terms or provisions in any Loan Document requiring
pro rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender; provided, that with the consent of the
Required Lenders, such terms and provisions may be amended on customary terms in
connection with an “amend and extend” transaction;

(g)      release the Borrower or any Guarantor from its obligations under this
Agreement or any other Loan Document, without the written consent of each
Lender, except as expressly provided in the Loan Documents; or

(h)      release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender,
except as expressly provided in the Loan Documents; or

(i)       amend Section 1.08 or the definition of “Alternative Currency” without
the written consent of each Lender;

—        and provided, further, that (i) no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

-139-



--------------------------------------------------------------------------------

10.02.  Notices; Effectiveness; Electronic Communications. (a)      Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

    (i)      if to a Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

    (ii)      if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

—           Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

   (b)     Electronic Communications.  Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

   Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient,

 

-140-



--------------------------------------------------------------------------------

such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c)      The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet. In addition, in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)      Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one or more members
of the Consolidated Group or their respective securities for purposes of United
States Federal or state securities laws.

(e)      Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon

 

-141-



--------------------------------------------------------------------------------

any notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of a Loan Party even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03.  No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

-142-



--------------------------------------------------------------------------------

10.04.  Expenses; Indemnity; Damage Waiver. (a)    Costs and Expenses.  The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, MLPF&S and their respective Affiliates (including the
reasonable documented fees, charges and disbursements of counsel for the
Administrative Agent and MLPF&S), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)      Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in

 

-143-



--------------------------------------------------------------------------------

any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or the
Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c)      Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Arrangers, the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Arrangers, the L/C Issuer or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Arrangers or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Arrangers or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d)      Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, neither the REIT nor any Subsidiary thereof shall assert, and
the Parent Guarantors and the Borrower hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

-144-



--------------------------------------------------------------------------------

(e)      Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(f)      Survival.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05.   Payments Set Aside.  To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount received by such
Lender or the L/C Issuer from and so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal
Fundsapplicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

-145-



--------------------------------------------------------------------------------

10.06.  Successors and Assigns.  (a)    Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent (and any attempted such assignment or transfer without such consent shall
be null and void) and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment, or grant of a security interest, subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)      Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i)      Minimum Amounts.

   (A)      in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

   (B)      in any case not described in subsection (b)(i)(A) of this Section,
the amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments

 

-146-



--------------------------------------------------------------------------------

from members of an Assignee Group to a single Eligible Assignee (or to an
Eligible Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)       Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)      Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

     (A)      the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

     (B)      the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

     (C)      the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and

     (D)      the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv)      Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)       No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

(vi)      Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions

 

-147-



--------------------------------------------------------------------------------

thereto set forth herein, the parties to the assignment shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in the case of
a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c)      Register.  The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and such agency being solely to the
extent required to comply with Treasury Regulation 5f.103-1(c)), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and the

 

-148-



--------------------------------------------------------------------------------

Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Registrar
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)      Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.06(b); provided, that such Participant agrees to be
subject to the provisions of Section 3.06(a) as if it were an assignee under
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

-149-



--------------------------------------------------------------------------------

(e)      Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
Participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f)      Certain Pledges.  Any Lender may at any time pledge or assign, or grant
a security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.

(g)      Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America shall resign as L/C Issuer
and Swing Line Lender (which resignation shall become effective 30 days
following written notice by Bank of America to the Borrower and the Lenders of
its resignation). In the event of any such resignation as L/C Issuer and Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer and Swing Line Lender hereunder; provided, however, that
(i) no failure by the Borrower to appoint any such successor, or by any such
appointed successor to accept such appointment, shall affect the resignation of
Bank of America as L/C Issuer and Swing Line Lender and (ii) the Required
Lenders, and not the Borrower, shall have the exclusive right to appoint any
such successor in the event that either (x) the Borrower does not appoint a
successor that has accepted such appointment within ten (10) Business Days
following the resignation of Bank of America or (y) an Event of Default has
occurred and is continuing at the time of such appointment. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for

 

-150-



--------------------------------------------------------------------------------

hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender and the acceptance by such successor of such
appointment, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07.   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the REIT or any Subsidiary thereof relating to the REIT or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the REIT or any Subsidiary thereof,
provided that, in the case of information received from the REIT or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

-151-



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the REIT or a Subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
are hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the REIT or any other Loan Party against any and all of the obligations of
the REIT or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
REIT or such Loan Party may be contingent or unmatured or are owed to a branch
or office of such Lender or the L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09.  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather

 

-152-



--------------------------------------------------------------------------------

than interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11.  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12.  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13.  Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, or (ii) if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or (iii) if, in connection with any proposed
amendment, waiver or consent in respect of any Loan

 

-153-



--------------------------------------------------------------------------------

Document requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of any other Lender is not obtained or
(iv) if any Lender is a Defaulting Lender or (v) if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)        such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances from the assignee and
any amounts payable by the Borrower pursuant to Section 3.01, 3.04 or 3.05 from
the Borrower (it being understood that the Assignment and Assumption relating to
such assignment shall provide that any interest and fees that accrued prior to
the effective date of the assignment shall be for the account of the replaced
Lender and such amounts that accrue on and after the effective date of the
assignment shall be for the account of the replacement Lender);

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)        such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 10.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

 

-154-



--------------------------------------------------------------------------------

10.14.  Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b)        SUBMISSION TO JURISDICTION.  EACH OF THE PARENT GUARANTORS AND THE
BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST EITHER OF THE PARENT GUARANTORS OR THE BORROWER OR ANY OF THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)        WAIVER OF VENUE.  EACH OF THE PARENT GUARANTORS AND THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

-155-



--------------------------------------------------------------------------------

(d)        SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16.  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Parent Guarantors and the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers are arm’s-length commercial transactions between the REIT and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Parent Guarantors and the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Parent Guarantors and the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the REIT or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor the Arrangers have any
obligation to the REIT or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the REIT and its Affiliates,
and neither the Administrative Agent nor the Arrangers have any obligation to
disclose any of such interests to the REIT or any of its Affiliates. To the
fullest extent permitted by law, each of the Parent Guarantors and the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

-156-



--------------------------------------------------------------------------------

10.17.  Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.18.  USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined), and the Administrative Agent (for itself and not on behalf of any
Lender), hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19.  Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or

 

-157-



--------------------------------------------------------------------------------

Lender in such currency, the Administrative Agent or such Lender, as the case
may be, agrees to return the amount of any excess to the Borrower (or to any
other Person who may be entitled thereto under applicable law).

10.20.  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

-158-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CPA 16 MERGER SUB INC., as Borrower

By:  

 

Name:   Title:   CPA 16 LLC, as a Parent Guarantor

By:  

 

CORPORATE PROPERTY ASSOCIATES 16 – GLOBAL INCORPORATED, as its managing member

By:  

 

Name:   Title:   CORPORATE PROPERTY ASSOCIATES 16 – GLOBAL INCORPORATED, as a
Parent Guarantor

By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

 

Name:   Title:  

 

S-4



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

 

Name:   Title:  

 

S-5



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

 

 

Name: Title:

 

S-6



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:  

 

Name:         Anthony A. Filorimo Title:   Senior Vice President

 

S-7



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

 

Name: Title:

 

S-8



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as a Lender

By:  

 

Name: Title:

 

S-9



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:  

 

Name: Title:

 

S-10



--------------------------------------------------------------------------------

ANNEX IV

SCHEDULE 1.01 - MANDATORY COST FORMULAE

(See attached)

 

[Annex IV]



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

MANDATORY COST FORMULAE

 

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

  (b)

the requirements of the European Central Bank.

 

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a)

in relation to any Loan in Sterling:

 

 

AB+C(B-D)+E x 0.01

  per cent per annum   100 - (A+C)  

 

  (b)

in relation to any Loan in any currency other than Sterling:

 

 

E x 0.01

  per cent per annum   300  

Where:

 

  “A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

[Annex IV]



--------------------------------------------------------------------------------

  “B”

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C”

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  “D”

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E”

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

  (c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the

 

[Annex IV]



--------------------------------------------------------------------------------

 

Administrative Agent and the Borrower, the rate of charge payable by such Lender
to the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Lender as being the average of the Fee Tariffs applicable to
such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.

 

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a)

the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 

  (b)

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

 

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13.

The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

[Annex IV]